Case 6:19-cv-00083 Document 1-3 Filed on 09/13/19 in TXSD Page 1 of 64




     EXHIBIT C




                                                                  Exhibit C
 Case 6:19-cv-00083 Document 1-3 Filed on 09/13/19 in TXSD Page 2 of 64

                                                                        Service of Process
                                                                        Transmittal
                                                                        08/14/2019
                                                                        CT Log Number 536056674
TO:      L&R Home Office Intake Unit
         Allstate Insurance Company
         3075 Sanders Rd Ste G4A
         Northbrook, IL 60062-7119

RE:      Process Served in Texas

FOR:     ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY (Domestic State: IL)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                 VICTOR AVILES, PLTF. vs. ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY
                                 AND ROY CLARK MILLER, DFTS.
DOCUMENT(S) SERVED:              Citation, Return, Original Petition, Exhibit(s)
COURT/AGENCY:                    377th Judicial District Court Victoria County, TX
                                 Case # 190784768D
NATURE OF ACTION:                Insurance Litigation
ON WHOM PROCESS WAS SERVED:      C T Corporation System, Dallas, TX
DATE AND HOUR OF SERVICE:        By Certified Mail on 08/14/2019 postmarked on 08/12/2019
JURISDICTION SERVED :            Texas
APPEARANCE OR ANSWER DUE:        By 10:00 A.M. of the Monday next after the expiration of 20 days after the date of
                                 service hereof (Document(s) may contain additional answer dates)
ATTORNEY(S) / SENDER(S):         Robert A. Pollom
                                 KETTERMAN ROWLAND & WESTLUND
                                 16500 San Pedro, Suite 302
                                 San Antonio, TX 78232
                                 210-490-7402
ACTION ITEMS:                    CT has retained the current log, Retain Date: 08/15/2019, Expected Purge Date:
                                 08/20/2019

                                 Image SOP

                                 Email Notification, L&R Home Office Intake Unit
                                  LawSOPIntakeUnitCT@allstate.com

SIGNED:                          C T Corporation System
ADDRESS:                         1999 Bryan Street
                                 Suite 900
                                 Dallas, TX 75201
For Questions:                   214-932-3601




                                                                        Page 1 of 1 / SV
                                                                        Information displayed on this transmittal is for CT
                                                                        Corporation's record keeping purposes only and is provided to
                                                                        the recipient for quick reference. This information does not
                                                                        constitute a legal opinion as to the nature of action, the
                                                                        amount of damages, the answer date, or any information
                                                                        contained in the documents themselves. Recipient is
                                                                        responsible for interpreting said documents and for taking
                                                                        appropriate action. Signatures on certified mail receipts
                                                                        confirm receipt of package only, not contents.
7                                         nil m u i m i i ’m 11 r. t1
(                        Case 6:19-cv-00083 Document 1-3 Filed on 09/13/19 in TXSD Page 3 of 64
                                                                                                         I

                                                                                                              U.S. POSTAGE PAID
                                                                                                              FCM LG ENV
    DAVILA CIVIL PROCESS                                                                                      SAN ANTONIO, TX
                                                                                                              78201
                                                                                                              AUG 12, 19
                                                                                    UNireO STATES
                                                                                    POSTAL SERVICE9
                                                                                                              AMOUNT
                                    ..7018 lisn GDDI =5b78 ■iibb
         P.O. Box 1733
                                                                                          1000
                                                                                                      75201
                                                                                                                $8.80
                                                                                                              R23Q3S103344-04

      Helotes, Texas 78023
          Case 6:19-cv-00083 Document 1-3 Filed on 09/13/19 in TXSD Page 4 of 64


CLERK OF THE COURT                                   ATTORNEY REQUESTING ISSUANCE
Cathy Stuart                                         Robert A. Pollom
115 N. Bridge, Room 330                              16500 San Pedro, Ste. 302
Victoria, Texas 77901                                San Antonio, Texas 78232


                                      THE STATE OF TEXAS
                                           CITATION

NOTICE TO DEFENDANT: “You have been sued. You may employ an attorney. If you or your attorney do
not file a written answer with the Clerk who issued this citation by 10:00 a.m. on the Monday next following the
expiration of twenty days after you were served this citation and petition, a default judgment may be taken
against you.”

TO: ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY, MAY BE SERVED AT
    CT CORPORATION SYSTEM, 1999 BRYAN STREET, SUITE 900, DALLAS, TEXAS 75201
    OR WHEREVER ELSE IT MAY BE FOUND,

You are commanded to appear by filing a written answer to the Plaintiff’s Original Petition before 10 o’clock
A.M. of the Monday next after the expiration of twenty days after the date of service hereof, before the
Honorable 377th Judicial District Court of Victoria County, Texas, at the Courthouse of said County in
Victoria, Texas.

Said Plaintiffs petition was filed in said Court, on the 30th day of July, 2019 in this case numbered
19-07-84768-D on the docket of said court, and styled,

VICTOR AVILES
VS.
ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY AND ROY CLARK MILLER

The nature of Plaintiff s demand is fully shown by a true and correct copy of Plaintiff s Original Petition along
with First Set of Requests for Admissions, Request for Production, and First Set of Interrogatories,
accompanying this citation and made a part hereof.

The officer executing this writ shall promptly serve the same according to requirements of law, and the
mandates thereof, and make due return as the law directs.

Issued and given under my hand and seal of said Court at Victoria, Texas, this the 1st day of August, 2019.

                                                     CATHY STUART
                                    &                District Clerk
                                    &
                                                     Victoria County, Te^^.2019 2:29:23 PM
                                   s§
                                   IS         m
                                                     By:
                                                                              Deputy


Rule 106: “—the citation shall be served by the officer delivering to each defendant, in person, a true copy of
the citation with the date of delivery endorsed thereon and with a copy of the petition attached thereto.”
          Case 6:19-cv-00083 Document 1-3 Filed on 09/13/19 in TXSD Page 5 of 64


Cause #19-07-84768-0                             377th Judicial District Court
VICTOR AVILES VS. ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY AND
ROY CLARK MILLER
Address for service: ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY, MAY BE
SERVED AT CT CORPORATION SYSTEM, 1999 BRYAN STREET, SUITE 900, DALLAS, TEXAS
75201 OR WHEREVER ELSE IT MAY BE FOUND

                            OFFICER’S OR AUTHORIZED PERSON’S RETURN

Came to hand on the               day of                          , 2019at              o’clock         .M. and
executed in                               County, Texas by delivering to each of the within named defendants in
person, a true copy of this citation with the date of delivery endorsed thereon, together with the accompanying
copy of the petitioner’s petition, the following times and places, to wit:

Name                                    Date         Time           Place, Course and Distance from Courthouse


                                    I
And not executed as to the defendant(s)_____________________________
the diligence used in finding said defendant(s) being:___________________
and the cause of failure to execute this process is:_____________________
can the information received as to the whereabouts of said defendant(s) being:
FEES - - Serving $_________                                   ______________                         _____ , Sheriff
                                                                                                     County, Texas
                                                              By:                                    _____ Deputy
COMPLETE IF YOU ARE A PERSON OTHER THAN A SHERIFF. CONSTABLE. OR CLERK OF THE COURT

In accordance with Rule 107: The officer or authorized person who serves, or attempts to serve, a citation shall
sign the return. The signature is not required to be verified. If the return is signed by a person other than a
sheriff, constable or the clerk of the court, the return shall be signed under penalty of peijury and contain the
following statement:

“My name is                                         (First, Middle, Last), my date of birth is                , and
my address is                                                                                 (Street, City, Zip).
I DECLARE UNDER PERJURY THAT THE FOREGOING IS TRUE AND CORRECT.
Executed in                                County, State of                               , on the         day of
                         , 2019.

                                                     Declarant/Authorized Process Server

                                                     (ID # and Expiration of certification)
rj

          Case 6:19-cv-00083 Document 1-3 Filed on 09/13/19 in TXSD Page 6 of 64
                                                                                               Filed 7/30/2019 10:26 AM
                                                                                                             Cathy Stuart
                                                                                                             District Clerk
                                                                                                   Victoria County, Texas
                                                                                                        By: Bobbi Ellinger
                                                          19-07-84768-D
                                        CAUSE NO.


     VICTOR AVILES                                    §                IN THE DISTRICT COURT
                                                      §
                                                      §
                                                      §
     V.                                               §                       JUDICIAL DISTRICT
                                                      §
                                                      §
     ALLSTATE VEHICLE AND PROPERTY §
     INSURANCE COMPANY AND         §
     ROY CLARK MILLER              §                                VICTORIA COUNTY, TEXAS

                                    PLAINTIFF’S ORIGINAL PETITION

     TO THE HONORABLE JUDGE OF SAID COURT:

             Plaintiff VICTOR AVILES, files this Original Petition against ALLSTATE VEHICLE

     AND PROPERTY INSURANCE COMPANY (“ALLSTATE” or the “INSURANCE

     DEFENDANT”), and ROY CLARK MILLER (“MILLER” or “ADJUSTER DEFENDANT” or

     herein collectively as “DEFENDANTS”) and in support thereof, would show as follows:

                                               I.
                                  DISCOVERY CONTROL PLAN LEVEL

             Plaintiff intends for discovery to be conducted under Level 3 of Rule 190 of the Texas Rules

     of Civil Procedure. This case involves complex issues and will require extensive discovery. Therefore,

     Plaintiff will ask the Court to order that discovery be conducted in accordance with a discovery control

     plan tailored to the particular circumstances of this suit.

                                                    II.
                                           PARTIES AND SERVICE

             Plaintiff resides in Victoria County, Texas.




                                                           1
  Case 6:19-cv-00083 Document 1-3 Filed on 09/13/19 in TXSD Page 7 of 64




       Defendant ALLSTATE is in the business of insurance in the State of Texas. The insurance

business done by INSURANCE DEFENDANT in Texas includes, but is not limited to, the

following:

               The making and issuing of contracts of insurance with the Plaintiff;

               The taking or receiving of application for insurance, including the Plaintiffs
               application for insurance;

               The receiving or collection of premiums, commissions, membership fees,
               assessments, dues or other consideration for any insurance or any part thereof,
               including any such consideration or payments from the Plaintiff; and

               The issuance or delivery of contracts of insurance to residents of this state or a
               person authorized to do business in this state, including the Plaintiff.

       This defendant may be served with personal process, by a process server, by serving its

registered agent C T Corporation System, 1999 Bryan Street, Suite 900, Dallas, Texas 75201-3136,

or wherever else it may be found.

       Defendant, MILLER, is an individual residing in and domiciled in the State of Texas. This

defendant may be served with personal process via personal service at 225 w. Hickory, Suite D,

Denton, Texas 76201, or wherever else he may be found.

                                           III.
                                 JURISDICTION AND VENUE

       Venue is appropriate in Victoria County, Texas because all or part of the conduct giving

rise to the causes of action were committed in Victoria County, Texas and the Plaintiff and property

which is the subject of this suit are located in Victoria County, Texas.

       Accordingly, venue is proper pursuant to Texas Civil Practice & Remedies Code §15.002.

                                                IV.
                                              FACTS

       Plaintiff is the owner of a Texas Homeowner’s Insurance Policy (hereinafter referred




                                                 2
   Case 6:19-cv-00083 Document 1-3 Filed on 09/13/19 in TXSD Page 8 of 64




to as "the Policy"), which was issued by INSURANCE DEFENDANT.

       Plaintiff owns the insured property, which is specifically located at 3308 Gayle Street,

Victoria, Texas 77901 (hereinafter referred to as "the Property").

       INSURANCE DEFENDANT sold the Policy insuring the Property to Plaintiff.

       During the terms of said Policy, on or about August 26, 2017 under Policy No.

0008328245618 and Claim No. 0473960052, Plaintiff sustained covered losses in the form of

wind and/or hail damage and damages resulting therefrom, and Plaintiff timely reported same

pursuant to the terms of the Policy. INSURANCE DEFENDANT sent its representative, ROY

CLARK MILLER (also ADJUSTER DEFENDANT) to inspect the Property, and assess the

storm related damages. Plaintiff asked that INSURANCE DEFENDANT cover the cost of repairs

to the Property pursuant to the Policy. INSURANCE DEFENDANT did not coordinate a

particular inspection date with Plaintiff, so Plaintiff was unavailable to accompany MILLER

during his inspection. In MILLER’S estimate, adopted by INSURANCE DEFENDANT, he

finds that a mere eight squares of shingles required replacement as a result of the storm.

MILLER accounted for the replacement of the blown down fence, as well as the storage shed,

but MILLER ignored the extent of damages to Plaintiffs dwelling. Specifically, MILLER

and INSURANCFE DEFENDANT ignored the fact that the entire roof required replacement,

along with its components such as pipe jack flashing, drip edge, roof vents, and sheathing.

INSURANCE DEFENDANT sent multiple representatives to inspect Plaintiffs Property

after the initial inspection conducted by MILLER. The second inspection conveniently

resulted in the same findings as those of MILLER. The third inspection resulted in more

damages being acknowledged by INSURANCE DEFENDANT; however, it was not until

Plaintiff decided to hire counsel did INSURANCE DEFENDANT give merit to his claim. As




                                                 3
   Case 6:19-cv-00083 Document 1-3 Filed on 09/13/19 in TXSD Page 9 of 64




such, INSURANCE DEFENDANT failed to conduct a full, fair and adequate investigation of

Plaintiffs covered damages.

        As detailed in the paragraphs below, INSURANCE DEFENDANT wrongfully denied

Plaintiffs claim for repairs to the Property, even though the Policy provided coverage for

losses such as those suffered by Plaintiff. Furthermore, INSURANCE DEFENDANT failed

to pay Plaintiffs claim by not providing full coverage for the damages sustained by Plaintiff.

        To date, INSURANCE DEFENDANT continues to delay in the payment for the damages

to the Property.
                                     V
        INSURANCE DEFENDANT failed to perform its contractual duty to adequately

compensate Plaintiff under the terms of their Policy. Specifically, INSURANCE

DEFENDANT refused to pay the full proceeds of the Policy after its agent, ADJUSTER

DEFENDANT conducted an outcome-oriented investigation, although due demand was made for

proceeds to be paid in an amount sufficient to cover the damaged property, and all conditions

precedent to recovery under the Policy have been carried out and accomplished by Plaintiff.

INSURANCE DEFENDANT’S conduct constitutes a breach of the insurance contract between it

and Plaintiff.

        Pleading further, INSURANCE DEFENDANT misrepresented to Plaintiff that the

damage to the Property was not covered under the Policy, even though the damage was caused

by a covered occurrence. Specifically, MILLER reported only a portion of the actual damages

sustained by the Property, and such findings
                                    /
                                             were corroborated by a subsequent representative

by INSURANCE DEFENDANT who did not find the full extent of damages, but more than

originally reported by MILLER. , INSURANCE DEFENDANT’S conduct constitutes a

violation of the Texas Insurance Code, Unfair Settlement Practices. TEX. INS. CODE




                                              4
  Case 6:19-cv-00083 Document 1-3 Filed on 09/13/19 in TXSD Page 10 of 64




§541.060(a)(1).

       INSURANCE DEFENDANT failed to make an attempt to settle Plaintiff’s claim in a

fair manner, although it was aware of its liability to Plaintiff under the Policy. Its conduct

constitutes a violation of the Texas Insurance Code, Unfair Settlement Practices. TEX. INS.

CODE §541.060(a)(2)(A).

       INSURANCE DEFENDANT failed to explain to Plaintiff any valid reason for its coverage

denial and offer of an inadequate settlement. Specifically, it failed to offer Plaintiff full

compensation, without any valid explanation why full payment was not being made. Furthermore,

INSURANCE DEFENDANT did not communicate that any future settlements or payments would

be forthcoming to pay for the entire loss covered under the Policy, nor did it provide any explanation

for the failure to adequately settle Plaintiffs claim. INSURANCE DEFENDANT conduct is a

violation oftheTexas Insurance Code, Unfair Settlement Practices. TEX. INS. CODE §541.060(a)(3).

       INSURANCE DEFENDANT failed to meet its obligations under the Texas Insurance Code

regarding timely acknowledging Plaintiffs claim, beginning an investigation of Plaintiffs

claim, and requesting all information reasonably necessary to investigate Plaintiffs claim within

the statutorily mandated time of receiving notice of Plaintiff s claim. Its conduct constitutes

a violation of the Texas Insurance Code, Prompt Payment of Claims. TEX. INS. CODE §542.055.

               Further, INSURANCE DEFENDANT failed to accept or deny Plaintiffs full

and entire claim within the statutorily mandated time of receiving all necessary information.

Its conduct constitutes a violation of the Texas Insurance Code, Prompt Payment of Claims.

TEX. INS. CODE §542.056.

       INSURANCE DEFENDANT failed to meet its obligations under the Texas Insurance Code

regarding payment of claims without delay. Specifically, it has delayed full payment of




                                                  5
  Case 6:19-cv-00083 Document 1-3 Filed on 09/13/19 in TXSD Page 11 of 64




Plaintiffs claim and, to date, Plaintiff has not received full payment for the claim. Its conduct

constitutes a violation of the Texas Insurance Code, Prompt Payment of Claims. TEX. INS.

CODE §542.058.

        From and after the time Plaintiffs claim was presented to INSURANCE

DEFENDANT, its liability to pay the full claim in accordance with the terms of the Policy was

reasonably clear. However, it has refused to pay Plaintiff in full, despite there being no basis

whatsoever upon which a reasonable insurance company would have relied to deny the full

payment. INSURANCE DEFENDANT’S conduct constitutes a breach of the common law duty

of good faith and fair dealing.

        Additionally, INSURANCE DEFENDANT knowingly or recklessly made false

representations, as described above, as to material facts and/or knowingly concealed all or part of

material information from Plaintiff.

        Because of INSURANCE DEFENDANT’S wrongful acts and omissions, Plaintiff

was forced to retain the professional services of the attorney and law firm who is

representing Plaintiff with respect to these causes of action.

                                                 V.
                         (
              CAUSES OF ACTION AGAINST INSURANCE DEFENDANT

A.      BREACH OF CONTRACT

        INSURANCE DEFENDANT’S conduct constitutes a breach of the insurance contract

between it and Plaintiff. Defendant’s failure and/or refusal, as described above, to pay Plaintiff

adequate compensation as it is obligated to do under the terms of the Policy in question, and

under the laws of the State of Texas, constitutes a breach of the insurance contract with

Plaintiff.




                                                  6
  Case 6:19-cv-00083 Document 1-3 Filed on 09/13/19 in TXSD Page 12 of 64




B.     NONCOMPLIANCE WITH TEXAS INSURANCE CODE:

       1.      UNFAIR SETTLEMENT PRACTICES

       INSURANCE DEFENDANT’S conduct constitutes multiple violations of the Texas

Insurance Code, Unfair Settlement Practices: TX. INS. CODE §541.060(a). All violations under this

article are made actionable by TEX. INS. CODE §541.151.

       INSURANCE DEFENDANT’S unfair settlement practice, as described above, of

misrepresenting to Plaintiff material facts relating to the coverage at issue, constitutes an unfair

method of competition and an unfair and deceptive act or practice in the business of insurance.

TEX. INS. CODE §541.060(a)(1).

       INSURANCE DEFENDANT’S unfair settlement practice, as described above, of

failing to attempt in good faith to effectuate a prompt, fair, and equitable settlement of the claim,

even though its liability under the Policy was reasonably clear, constitutes an unfair method of

competition and an unfair and deceptive act or practice in the business of insurance. TEX. INS.

CODE §541.060(a)(2)(A).

       INSURANCE DEFENDANT’S unfair settlement practice, as described above, of

refusing to pay Plaintiffs claim without conducting a reasonable investigation, constitutes an

unfair method of competition and an unfair and deceptive act or practice in the business of

insurance. TEX. INS. CODE §541.060(a)(7).

       2.      THE PROMPT PAYMENT OF CLAIMS

       INSURANCE DEFENDANT’S conduct constitutes multiple violations of the Texas

Insurance Code, Prompt Payment of Claims. All violations made under this article are made

actionable by TEX. INS. CODE §542.060.

       INSURANCE DEFENDANT’S failure to acknowledge receipt of Plaintiff’s claim,




                                                 7
  Case 6:19-cv-00083 Document 1-3 Filed on 09/13/19 in TXSD Page 13 of 64




commence investigation of the claim, and request from Plaintiff all items, statements, and forms

that it reasonably believed would be required within the applicable time constraints, as

described above, constitutes a non-prompt payment of claims and a violation of TEX. INS. CODE

§542.055.

       INSURANCE DEFENDANT’S failure to notify Plaintiff in writing of its acceptance or

rejection of the claim within the applicable time constraints constitutes a non-prompt payment

of the claim. TEX. INS. CODE §542.056.

       INSURANCE DEFENDANT’S delay of the payment of Plaintiff s claim following its

receipt of all items, statements, and forms reasonably requested and required, longer than the

amount of time provided for, as described above, constitutes a non-prompt payment of the claim.

TEX. INS. CODE §542.058.

C.     BREACH OF THE DUTY OF GOOD FAITH AND FAIR DEALING

       INSURANCE DEFENDANT’S conduct constitutes a breach of the common law duty of

good faith and fair dealing owed to insureds pursuant to insurance contracts.

       INSURANCE DEFENDANT’S failure, as described above, to adequately and reasonably

investigate and evaluate Plaintiffs claim, although, at that time, it knew or should have known by

the exercise of reasonable diligence that its liability was reasonably clear, constitutes a breach of

the duty of good faith and fair dealing.

                                     VI.
                CAUSES OF ACTION AGAINST ADJUSTER DEFENDANT

A.     NONCOMPLIANCE WITH TEXAS INSURANCE CODE

       Plaintiff re-alleges the foregoing paragraphs.      At all pertinent times, MILLER, the

ADJUSTER DEFENDANT, was engaged in the business of insurance as defined by the Texas

Insurance Code. The acts and omissions of the ADJUSTER DEFENDANT and his agents



                                                 8
  Case 6:19-cv-00083 Document 1-3 Filed on 09/13/19 in TXSD Page 14 of 64




constitute one or more violations of the Texas Insurance Code. More specifically, the ADJUSTER

DEFENDANT has, among other violations, violated the following provisions of the Code:

           1. Insurance Code § 542.003(b)(5) and 28 TAC 21.203(5).

           2. Insurance Code chapter 541, section 541.060 by, among other things:

       •   misrepresenting one or more material facts and/or policy provisions relating to
           coverage;

       •   failing to attempt in good faith to effectuate a prompt, fair, and equitable settlement of
           a claim with respect to which their liability has become reasonably clear;

       •   failing to attempt in good faith to effectuate a prompt, fair, and equitable settlement of
           a claim under one portion of a policy with respect to which liability has become
           reasonably clear in order to influence Plaintiff to settle the claim with respect to another
           portion of the policy;

       •   failing to promptly provide a reasonable explanation of the basis in law or fact for the
           denial of Plaintiff s claims;

       •   refusing to affirm or deny coverage within a reasonable time;

       •   refusing to conduct a reasonable investigation;

       •   ignoring damage known to be covered by the Policy; and/or

       •   conducting an outcome-oriented investigation in order to provide INSURANCE
           DEFENDANT with a basis to underpay the claim.

       The foregoing paragraphs are incorporated herein. The INSURANCE DEFENDANT

assigned the loss and the claim to MILLER who was at all pertinent times the agent of the

INSURANCE DEFENDANT, through both actual and apparent authority. The acts,

representations and omissions of the ADJUSTER DEFENDANT are attributed to the

INSURANCE DEFENDANT.

       ADJUSTER DEFENDANT’S estimate does not reflect a date of his inspection. During the

inspection, ADJUSTER DEFENDANT was tasked with the responsibility of conducting a

thorough and reasonable investigation of Plaintiff s claim, including determining the cause of and


                                                  9
  Case 6:19-cv-00083 Document 1-3 Filed on 09/13/19 in TXSD Page 15 of 64




then quantifying all of the damage done to Plaintiffs property. During the inspection, ADJUSTER

DEFENDANT ignored covered damages to the Property and refused to address all of the damages

caused by the loss. Specifically, MILLER, ignored covered damages including but not limited to

the main house roof and its components, and the interior contents of Plaintiffs Property.

Subsequent to the inspection, ADJUSTER DEFENDANT prepared a repair estimate, completed

on or about September 15, 2017, which vastly under-scoped the actual covered damages to the

property, thus demonstrating ADJUSTER DEFENDANT did not conduct a thorough investigation

of the claim.

       Despite having been assigned the claim, and despite being given authority and instructions

to inspect, adjust and evaluate the claim, the ADJUSTER DEFENDANT failed and refused to

properly adjust the claim. The ADJUSTER DEFENDANT failed to properly inspect the property

and the damages, failed to request information, failed to adequately investigate the claim, failed to

respond to requests for information from the Plaintiff, failed to timely evaluate the claim, failed to

timely and properly estimate the claim, and failed to timely and properly report to the

INSURANCE DEFENDANT and make recommendations to the INSURANCE DEFENDANT to

address all the covered damages.

       The Plaintiff provided information regarding the loss and the claim to the ADJUSTER

DEFENDANT. The Plaintiff allowed the ADJUSTER DEFENDANT full and complete access to

the property. The Plaintiff provided sufficient information to the ADJUSTER DEFENDANT to

adjust and evaluate the loss. The Plaintiff made inquiries regarding the status of the loss and

payment, but the ADJUSTER DEFENDANT failed and refused to respond to the inquiries and

failed to properly adjust the claim and the loss. As a result of the ADJUSTER DEFENDANT’S




                                                  10
  Case 6:19-cv-00083 Document 1-3 Filed on 09/13/19 in TXSD Page 16 of 64




inadequate and outcome-oriented investigation, to date, Plaintiff has not received full payment for

the claim.

       The ADJUSTER DEFENDANT’S actions were negligent, reckless, willful and intentional,

and were the proximate and producing cause of damages to the Plaintiff.

       Where statements were made by the ADJUSTER DEFENDANT, Plaintiff reasonably

relied upon them. As a result of the foregoing conduct, which was and is the producing cause(s)

of injury and damage to Plaintiff, Plaintiff has suffered damages including, without limitation,

actual damages, economic damages, and consequential damages. Moreover, one or more of the

foregoing acts or omissions were “knowingly” made, entitling Plaintiff to seek treble damages

pursuant to the Insurance Code.

                                            VII.
                                         KNOWLEDGE

       Each of the acts described above, together and singularly, was done "knowingly" by

DEFENDANTS as that term is used in the Texas Insurance Code, and was a producing cause

of Plaintiffs damages described herein.

                                            VIII.
                                          DAMAGES

       Plaintiff would show that all of the aforementioned acts, taken together or singularly,

constitute the proximate and producing causes of the damages sustained by Plaintiff.

       As previously mentioned, the damages caused by the covered losses have not been

properly addressed or repaired in the months since the loss occurred, causing further damage to the

Property, and causing undue hardship and burden to Plaintiff. These damages are a direct result of

DEFENDANTS’ mishandling of Plaintiff s claim in violation of the laws set forth above.

       For breach of contract, Plaintiff is entitled to regain the benefit of the bargain, which




                                                11
 Case 6:19-cv-00083 Document 1-3 Filed on 09/13/19 in TXSD Page 17 of 64




is the amount of the claim, together with attorney's fees.

       For noncompliance with the Texas Insurance Code, Unfair Settlement Practices, Plaintiff

is entitled to actual damages, which include the loss of the benefits that should have been paid

pursuant to the policy, court costs, and attorney's fees. For knowing conduct of the acts described

above, Plaintiff asks for three times the actual damages. TEX. INS. CODE §541.152.

       For noncompliance with the Texas Insurance Code, Prompt Payment of Claims,

Plaintiff is entitled to the amount of Plaintiff s claim, as well as ten (10) percent interest per annum

on the amount of such claim as damages, together with attorney's fees. TEX. INS. CODE

§542.060.

       For breach of the common law duty of good faith and fair dealing, Plaintiff is entitled to

compensatory damages, including all forms of loss resulting from the insurer's breach of duty,

such as additional costs, losses due to nonpayment of the amount the insurer owed, and

exemplary damages.

       For the prosecution and collection of this claim, Plaintiff has been compelled to

engage the services of the attorney whose name is subscribed to this pleading. Therefore,

Plaintiff is entitled to recover a sum for the reasonable and necessary services of Plaintiffs

attorney in the preparation and trial of this action, including any appeals to the Court of Appeals

and/or the Supreme Court of Texas.

                                                  IX.

       In addition, as to any exclusion, condition, or defense pled by DEFENDANTS, Plaintiff

would show that:

       The clear and unambiguous language of the policy provides coverage for damage caused

by losses made the basis of Plaintiff s claim, including the cost of access to fix the damages;




                                                  12
 Case 6:19-cv-00083 Document 1-3 Filed on 09/13/19 in TXSD Page 18 of 64




       In the alternative, any other construction of the language of the policy is void as against

public policy;

       Any other construction and its use by the DEFENDANTS violate the Texas Insurance Code

section 541 et. seq. and is void as against public policy;

       Any other construction violates Art. 17.50 of the Texas Business and Commerce Code and

is unconscionable and is void as against public policy and was procured by fraudulent inducement;

       Any other construction is otherwise void as against public policy, illegal, and violates state

law and administrative rule and regulation.

       In the alternative, should the Court find any ambiguity in the policy, the rules of

construction of such policies mandate the construction and interpretation urged by Plaintiff;

       In the alternative, DEFENDANTS are judicially, administratively, or equitably estopped

from denying Plaintiffs construction of the policy coverage at issue;

       In the alternative, to the extent that the wording of such policy does not reflect the true

intent of all parties thereto, Plaintiff pleads the doctrine of mutual mistake requiring information.

                                                 X.
                                REQUEST FOR DISCLOSURES

       Pursuant to the Texas Rules of Civil Procedure 194, Plaintiff requests that DEFENDANTS

provide the information required in a Request for Disclosure.

                                                 XI.

       As required by Rule 47(b), Texas Rules of Civil Procedure, Plaintiffs counsel states that

the damages sought are in an amount within the jurisdictional limits of this Court. As required by

Rule 47(c), Texas Rules of Civil Procedure, Plaintiffs counsel states that Plaintiff seeks monetary

relief, the maximum of which is over $100,000 but not more than $200,000. The amount of

monetary relief actually awarded, however, will ultimately be determined by a jury. Plaintiff also



                                                 13
  Case 6:19-cv-00083 Document 1-3 Filed on 09/13/19 in TXSD Page 19 of 64




seeks pre-judgment and post-judgment interest at the highest legal rate.

                                                 XII.
                                               PRAYER

        WHEREFORE, PREMISES CONSIDERED, Plaintiff requests that DEFENDANTS be cited

to appear and answer herein; that, on final hearing, Plaintiff have judgment against DEFENDANTS

for an amount, deemed to be just and fair by the jury, which will be a sum within the jurisdictional

limits of this Court; for costs of suit; for interest on the judgment; for pre-judgment interest; and, for

such other and further relief, in law or in equity, either general or special, including the non­

monetary relief of declaratory judgment against the INSURANCE DEFENDANT, to which

Plaintiff may be justly entitled.

                                        Respectfully submitted,

                                        KETTERMAN ROWLAND & WESTLUND
                                        16500 San Pedro, Suite 302
                                        San Antonio, Texas 78232
                                        Telephone:    (210) 490-7402
                                        Facsimile:    (210)490-8372


                                        BY:    /s/ Robert A. Pollom
                                                Robert A. Pollom
                                                State Bar No. 24041703
                                                robert@krwlawyers.com
                                                Jake Rogiers
                                                State Bar No. 24069066
                                                jake@krwlawyers.com


                                                ATTORNEYS FOR PLAINTIFF


                          PLAINTIFF REQUESTS A TRIAL BY JURY




                                                   14
  Case 6:19-cv-00083 Document 1-3 Filed on 09/13/19 in TXSD Page 20 of 64
                                                                                             Filed 7/30/2019 10:26 AM
                                                                                                           Cathy Stuart
                                                                                                           District Clerk
                                                                                                 Victoria County, Texas
                                                                                                      By: Bobbi Ellinger
                                    CAUSE NO.
                                                      19-07-84768-D
                                                                    (
VICTOR AVILES                                     §                         IN THE DISTRICT COURT
                                                  §
                                                  §
                                                  §
V.                                                §                               JUDICIAL DISTRICT
                                                  §
                                                  §
ALLSTATE VEHICLE AND PROPERTY §
INSURANCE COMPANY AND         §
ROY CLARK MILLER              §                                         VICTORIA COUNTY, TEXAS

           PLAINTIFF’S FIRST SET OF REQUESTS FOR ADMISSIONS TO
      DEFENDANT ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY

TO:     DEFENDANT ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY, by and
        through its registered agent, C T Corporation System, 1999 Bryan Street, Suite 900, Dallas,
        Texas 75201.

      Pursuant to the Texas Rules of Civil Procedure, Plaintiffhereby serves his First Set of Requests for

Admissions to Defendant, ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY

(hereinafter referred to as "Defendant"), and requests that it answer each request separately, fully and in

writing on or before fifty (50) days after service of these requests.

                                                  Respectfully submitted,

                                                  KETTERMAN ROWLAND & WESTLUND
                                                  16500 San Pedro, Suite 302
                                                  San Antonio, Texas 78232
                                                  Telephone:     (210)490-7402
                                                  Telefacsimile: (210)490-8372

                                          BY:     /s/ Jake Ropiers_____________
                                                  ROBERT A. POLLOM
                                                   State Bar No. 24041703
                                                  robert@krwlawyers.com
                                                  JAKE ROGERS
                                                  State Bar No. 24069066
                                                  j ake@krwlawyers .com
                                                  ATTORNEYS FOR PLAINTIFF
                                                 Page 1 of 11
  Case 6:19-cv-00083 Document 1-3 Filed on 09/13/19 in TXSD Page 21 of 64




                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing has been served, along
with Plaintiff’s Original Petition to the following representative for the Defendant:

       C T Corporation System
       1999 Bryan Street, Suite 900
       Dallas, Texas 75201

       Defendant’s Registered Agent

       on this the 30th day of July, 2019.


                                              /s/ Jake Rosiers
                                              JAKE ROGIERS




                                                                                         \




                                             Page 2 of 11
     Case 6:19-cv-00083 Document 1-3 Filed on 09/13/19 in TXSD Page 22 of 64




                                          INSTRUCTIONS

1       Answer each request for documents separately by listing the documents and by
describing them as defined below. If documents are numbered for production, in each response
provide both the information that identifies the document and the document's number(s). There is a
duty to supplement any answer made to the request for documents when the original answer is no
longer true, or was incorrect or incomplete when made.

2.      For each document or other requested information that you assert is privileged or is not
discoverable, identify that document or other requested information. State the specific grounds for
the claim of privilege or other applicable ground for exclusion. Also, for each document you claim
is not discoverable, state the date of the document, the name, job title, and address of the person who
prepared it; the name, address and job title of the person to whom it was addressed, circulated, or
who saw it; the name, job title, and address of the person now in possession of the document; a
description of the subject matter of the document; the document's present location; and the
custodian for the document.

3.       For a document that no longer exists or cannot be located, identify the document, state how
and when it passed out of existence or could no longer be located, and the reasons for the
disappearance. Also, identify each person having knowledge about the disposition or loss of the
document, and identify any other document evidencing the lost document's existence or any facts about
the lost document.

4.      The documents produced pursuant to the following requests for documents are considered
to be authentic unless a proper objection is asserted as to the documents' authenticity under the Texas
Rules of Civil Procedure.




                                             Page 3 of 11
  Case 6:19-cv-00083 Document 1-3 Filed on 09/13/19 in TXSD Page 23 of 64




                                             DEFINITIONS

      The following definitions shall have the following meanings, unless the context of the requests
for documents require otherwise:

1.      “PLAINTIFF”' means               VICTOR AVILES, along with his family members, agents,
representatives, and all other persons acting in concert with him, or under his control, whether
directly or indirectly, including any attorney.

2.      "DEFENDANT," means ALLSTATE VEHICLE AND PROPERTY INSURANCE
COMPANY, along with its agents, representatives, and all other persons acting in concert with it, or
under its control, whether directly or indirectly, including any attorney.

3.       "DOCUMENT," "DOCUMENTS" and "DOCUMENTATION” are used in their
broadest sense and mean all written, printed, typed, recorded, or graphic matter of every kind and
description, source and authorship, both originals and all nonidentical copies thereof, and all written,
printed, typed, recorded, or graphic matter of every kind and description, both originals and copies, and
all attachments and appendices thereto, in your possession, custody or control, or known by you to
exist, irrespective of whether the writing is one intended for or transmitted internally by you, or
intended for or transmitted to any other person or entity, including without limitation any government
agency, department, administrative or private entity or person. Without limiting the foregoing, the
terms "document" and "documents" include handwritten, typewritten, printed, photocopied,
photographic or recorded, stenographic, computer-generated, computer-installed or electronically
stored matters, however and by whomever produced, prepared, reproduced, disseminated or made,
and includes communications in words, symbols, pictures, sound recordings, films, tapes and
information stored in, or accessible through, computer or other information storage or retrieval
systems, together with the codes and/or programming instruction and other materials necessary to
understand and use such systems. For purposes of illustration and no limitation, "documents" includes:
accounts; advertising; affidavits; agendas; agreements; analyses; analytical records; announcements;
appointment books; appraisals; articles; bills; statements and other records of obligations and
expenditures; books; brochures; bulletins; calendars; checks; cancelled checks, vouchers, receipts and
other records of payments; charts, drawings; check registers; checkbooks; circulars; collateral files
and contents; communications; compilations; confirmations; consultant's reports; contracts; corporate
by-laws; corporate charters; correspondence; credit files and contents; data compilations from which
information can be obtained (including matter used in data processing); deeds of trust; deposit slips,
diaries, diary entries; drafts; envelopes; folders or similar containers; expense reports; facsimile
transmissions; files; film tape; financial statements; forecasts; graphs; guaranty agreements; instructions,
invoices; ledgers, journals, balance sheets, profit and loss statements, and other sources of financial data;
letters; letters of credit; lists; log books; logs, notes or memoranda of telephonic or face-to-face
conversations; manuals; maps, marginal notations; memoranda of all kinds to and from any persons,
agencies or entities; messages; microfilm; microfiche; minutes; minute books; notes; notebooks;
notices; pamphlets; parts lists; papers; photographs, press releases; printed matter (including
published books, articles, speeches and newspaper clippings); printouts; programs; punch cards;
purchase orders; receipts; recommendations; records; records of administrative, technical and
financial actions taken or recommenced; reports; safety deposit boxes and contents and records of
entry; schedules; security agreements; sell orders; sound recordings; specifications; speeches;


                                                Page 4 of 11
     Case 6:19-cv-00083 Document 1-3 Filed on 09/13/19 in TXSD Page 24 of 64




statement of bank accounts; statements, interviews; statistical data; statistical statements, stock
transfer ledger; studies; surveys; tables; tabulations; tape or disk recordings; tape programs; technical
and engineering reports, evaluations; advice; recommendations; commentaries; conclusions; studies;
test plans; manuals; procedures; data; reports; results and conclusions; summaries, minutes, notes
and other records and recording of any conference, meetings, visits, negotiations, statement,
interviews or telephone conversations; other summaries; telegrams; teletypes, telexes and other
communications sent or received; time records; telephone bills or records; trade letters; transcripts of
hearings; transcripts of testimony; UCC instruments; video recordings; visitor records; vouchers;
work assignments; work sheets; work papers; and all other printed, written, handwritten, typewritten,
recorded, stenographic, computer-generated, computer-stored or electronically stored matter,
however or by whomever produced, prepared, reproduced, disseminated or made, the contents of
which relate to, discuss, consider or otherwise refer to the subject matter of the particular discovery
requested.

4.     "PERSON" includes individuals, associates of individuals, partnerships, joint-stock
companies, corporations, or trustee or receiver of an individual, association of individuals, joint-
stock company or corporation, and any other type of entity or institution, whether formed for
business or any other purposes.

5.      "PARTY" shall mean any party whomsoever to the dispute, and includes each pajrty's agents,
employees, attorneys, representatives, predecessors, successors, affiliates, partners, officers,
directors, principals and any and all other persons acting or purporting to act on the party's behalf or
under the party's control. For purposes of the duty to supplement, the term also includes entities,
which become parties subsequent to the date this request for documents is served.

6.      "RELATING TO" and or "RELATES TO" means in whole or in part constituting, containing,
concerning, embodying, reflecting, describing, analyzing, identifying, stating, referring to, or dealing
with, or in any way pertaining to.

7.      "CONCERNING" means, in whole or in part, directly or indirectly, referring to, relating to,
connected with, commenting on, responding to, showing, describing, analyzing, reflecting, and
constituting.

8.      "COMMUNICATION" means the transmission, sending and/or receipt of information of any
kind by or through any means, including but not limited to speech, writings, language (machine, foreign
or otherwise), computer electronics of any kind (e.g., email), magnetic tape, videotape, photographs,
graphs, symbols, signs, magnetic or optical disks, "floppy disks", CD-ROM disks, sound, radio or
video signals, telecommunication, telephone teletype, facsimile, telegraph, microfilm, microfiche,
photographic film of any type and other media of any kind. The term "communication" also
includes, without limitations, all "records" (as hereafter defined) and all inquiries, discussions,
conversations, negotiations, agreements, understandings, meetings, notices, requests, responses,
demands, complaints, and press, publicity or trade releases.

9.      "RECORD(S)" means all documents and writings of any kind, and all communications (as
defined above) which are stored or retrievable or recorded in any manner, including originals and all
non-identical copies whether different from the originals by notation made on such copies or


                                              Page 5 of 11
     Case 6:19-cv-00083 Document 1-3 Filed on 09/13/19 in TXSD Page 25 of 64




otherwise, all drafts, alterations, modifications, changes and amendments, graphic or any electronic
or mechanical records or representation of any kind, created during the period 2000 to present. Any
electronic records or computer data which may exist shall be produced in ASCii comma delimited to
fixed length filed format and shall include all files, records, instructions, codes or other information
necessary to retrieve the data. Electronic data should be produced in Microsoft Access 95 or
Microsoft Access 95, 97 or.2000 (MDB) formal, Dbase (DU) format, Excel (xls) format or ASCii
comma delimited or fixed length format (txt) and shall include all file, record and field format
definitions and the instructions, codes or information necessary to retrieve the data. Such electronic
data should be provided on one of the following media. Zip disk, Jaz disk, CD-ROM or 3.5" floppy
disk.

10.     "DATE" means the exact date, month, and year, if ascertainable, or, if not, the best
available approximation.

11.     "DESCRIBE" and "IDENTIFY,” when referring to a person, require statements of the
following:

a        The full name.
b.       The present or last known residential address.
c.       The present or last known residential and office telephone numbers.
d.       The present occupation, job title, employer, and employer's address at the time of the event
         or period referred to in each particular request.
e.       In the case of any person other than an individual, identify the officer, employee, or agent
         most closely connected with the subject matter of the request and identify the officer who is
         responsible for supervising that officer or employee.

12.     "DESCRIBE" and IDENTIFY,” when referring to a document, are defined to require that
you state the following:

a.       The nature (e.g., letter, handwritten note) of the document
b.       The title or heading that appears on the document
c        The date of the document and the date of each addendum supplement, or other addition or
         change.
d        The identity of the author and of the signer of the document, and of the person on whose
         behalf or at whose request or direction the document was prepared or delivered.

e        The present location of the document, and the name, address, position, or title, and
         telephone number of the person or person having custody of the document.

13.     The words "AND" and "OR" should be construed either conjunctively or disjunctively as
required by the context to bring within the scope of these discovery requests any answer, response or
document that might be deemed outside its scope by another construction.

14.     "PERTAINS TO" or "PERTAINING TO" means relates to, refers to, contains, concerns,
describes, embodies, mentions, constitutes, supports, corroborates, demonstrates, proves, evidences,
shows, reflects, refutes, disputes, rebuts, controverts or contradicts.


                                              Page 6 of 11
 Case 6:19-cv-00083 Document 1-3 Filed on 09/13/19 in TXSD Page 26 of 64




      15.    The term "LAWSUIT" means VICTOR AVILES v. ALLSTATE VEHICLE
      AND PROPERTY INSURANCE COMPANY AND ROY CLARK MILLER; In the
      designated Judicial District of Victoria County, Texas.

      16.       "RESIDENCE" and/or "PROPERTY" refers to the home located at 3308 Gayle
Street, Victoria, Texas 77901.




                                      Page 7 of 11
 Case 6:19-cv-00083 Document 1-3 Filed on 09/13/19 in TXSD Page 27 of 64




    PLAINTIFF’S FIRST SET OF REQUESTS FOR ADMISSIONS TO DEFENDANT
         ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY

REQUEST FOR ADMISSION NO. 1
Defendant failed to inspect the entire property.

REQUEST FOR ADMISSION NO. 2
Defendant conducts the business of insurance in Texas.

REQUEST FOR ADMISSION NO. 3
Defendant insured Plaintiffs property that makes the basis of this lawsuit.

REQUEST FOR ADMISSION NO. 4
Defendant insured Plaintiffs property against wind and hail damage.

REQUEST FOR ADMISSION NO. 5
Plaintiffs property sustained wind damage as a result of the windstorm that makes the basis of
this lawsuit.

REQUEST FOR ADMISSION NO. 6
Plaintiffs roof sustained wind damage as a result of the windstorm that makes the basis of this
lawsuit.

REQUEST FOR ADMISSION NO. 7
The windstorm created openings in Plaintiffs roof whereby water leaked into the interior of
Plaintiffs Property causing damage.

REQUEST FOR ADMISSION NO. 8
As a result of water leaking into Plaintiffs Property, Plaintiffs personal property was damaged.

REQUEST FOR ADMISSION NO. 9
The exterior of Plaintiff s Property sustained wind damage as a result of the windstorm that makes
the basis of this lawsuit.

REQUEST FOR ADMISSION NO. 10
The windstorm that damaged Plaintiffs property was a covered occurrence under Plaintiffs
insurance policy with the Defendant insurance company.

REQUEST FOR ADMISSION NO. 11
Plaintiffs property sustained hail damage as a result of the wind and/or hail storm that makes the
basis of this lawsuit.

REQUEST FOR ADMISSION NO. 12
Plaintiffs roof sustained hail damage as a result of the wind and/or hail storm.




                                            Page 8 of 11
 Case 6:19-cv-00083 Document 1-3 Filed on 09/13/19 in TXSD Page 28 of 64




REQUEST FOR ADMISSION NO. 13
The exterior of Plaintiff s Property sustained hail damage as a result of the wind and/or hail storm.

REQUEST FOR ADMISSION NO. 14
Plaintiffs personal property was damaged as a result of the wind and/or hail storm.

REQUEST FOR ADMISSION NO. 15
The wind and/or hail storm that damaged Plaintiffs property was a covered occurrence under
Plaintiffs insurance policy with the Defendant insurance company.

REQUEST FOR ADMISSION NO. 16
Defendant did a substandard and quick investigation in the handling of Plaintiff s claim.

REQUEST FOR ADMISSION NO. 17
Defendant improperly and unreasonably adjusted Plaintiffs claim.

REQUEST FOR ADMISSION NO. 18
Defendant performed an outcome-oriented investigation of Plaintiff s claim.

REQUEST FOR ADMISSION NO. 19
Defendant did not take photos of the property in regard to Plaintiffs claim.

REQUEST FOR ADMISSION NO. 20
Defendant did not conduct a reasonable investigation of Plaintiff s damage.

REQUEST FOR ADMISSION NO. 21
Defendant misrepresented the amount of damages sustained to Plaintiffs Property.

REQUEST FOR ADMISSION NO. 22
Defendant has unreasonably delayed payment to the Plaintiff and failed to fairly settle Plaintiffs
claim even though liability was reasonably clear.

REQUEST FOR ADMISSION NO. 23
Defendant was not open and honest in their adjustment of Plaintiff s claim.

REQUEST FOR ADMISSION NO. 24
Defendant failed to make an attempt to settle Plaintiffs claim in a fair manner.

REQUEST FOR ADMISSION NO. 25
Defendant misrepresented to Plaintiff that the damage to Plaintiffs Property was not covered
under the Policy.

REQUEST FOR ADMISSION NO. 26
Defendant misrepresented to Plaintiff that the damage to Plaintiffs property did not need to be
replaced.



                                            Page 9 of 11
 Case 6:19-cv-00083 Document 1-3 Filed on 09/13/19 in TXSD Page 29 of 64




REQUEST FOR ADMISSION NO. 27
Defendant was aware that the damage to Plaintiffs property warranted replacement and not repair.

REQUEST FOR ADMISSION NO. 28
Defendant took advantage of Plaintiff s lack of knowledge and inexperience.

REQUEST FOR ADMISSION NO. 29
Defendant engaged in false, misleading, and deceptive acts or practices in the business of insurance
in the handling of Plaintiff s claim.

REQUEST FOR ADMISSION NO. 30
Defendant made material false representations and/or material false promises to Plaintiff.

REQUEST FOR ADMISSION NO. 31
Defendant intended that Plaintiff would rely on Defendant’s false representations.

REQUEST FOR ADMISSION NO. 32
Plaintiff did reasonably rely on Defendant’s false representations to Plaintiffs detriment.

REQUEST FOR ADMISSION NO. 33
Defendant breached its insurance contract with Plaintiff.

REQUEST FOR ADMISSION NO. 34
Defendant failed to provide its adjuster with policies, guidelines, and/or materials pertaining to the
lawful handling of insurance claims.

REQUEST FOR ADMISSION NO. 35
Defendant purposefully denied and/or underpaid Plaintiffs claim in order to continue making
profit off of Plaintiff.

REQUEST FOR ADMISSION NO. 36
It was reasonably clear that Plaintiffs damages exceeded the Policy deductible.

REQUEST FOR ADMISSION NO. 37
Defendant provides incentives and/or bonuses to its adjusters for closing out claims without
adequate payment.

REQUEST FOR ADMISSION NO. 38
Defendant provided a bonus to its adjuster in relation to Plaintiffs claim.

REQUEST FOR ADMISSION NO. 39
Defendant has been reported to the Texas Department of Insurance for the mishandling of claims
in the last 5 years.




                                            Page 10 of 11
 Case 6:19-cv-00083 Document 1-3 Filed on 09/13/19 in TXSD Page 30 of 64




REQUEST FOR ADMISSION NO. 40
The Adjuster assigned to Plaintiffs claim has been sued in the past 5 years for the mishandling of
claims.

REQUEST FOR ADMISSION NO. 41
Defendant has a duty to pay for damages covered under the Policy that are not otherwise excluded.

REQUEST FOR ADMISSION NO. 42
Defendant has a duty to conduct a reasonable investigation.

REQUEST FOR ADMISSION NO. 43
Under the terms of the Policy, Defendant has a duty to conduct a reasonable investigation.

REQUEST FOR ADMISSION NO. 44
While handling a claim that is covered under Defendant’s policy, Defendant has a duty to give its
insureds the benefit of the doubt.

REQUEST FOR ADMISSION NO. 45
Defendant excluded coverage in regard to Plaintiffs claim without any reasonable basis.

REQUEST FOR ADMISSION NO. 46
With regard to Plaintiffs claim, Defendant’s adjuster had no specialized certifications or
qualifications adjusting wind related insurance claims.

REQUEST FOR ADMISSION NO. 47
With regard to Plaintiffs claim, Defendant’s adjuster had no specialized certifications or
qualifications adjusting hail related insurance claims.

REQUEST FOR ADMISSION NO. 48
The date of the occurrence, which caused the damages claimed by Plaintiff is August 26, 2017.

REQUEST FOR ADMISSION NO. 49
Defendant did not perform a re-inspection of the property after receiving Plaintiffs Texas
Insurance Code Notice and Demand Letter.

REQUEST FOR ADMISSION NO. 50
Defendant’s Adjuster did not perform scientific testing regarding the causation of Plaintiffs
damages to the roof.

REQUEST FOR ADMISSION NO. 51
Defendant’s engineer did not perform scientific testing regarding the causation of Plaintiffs
damages to the roof.

REQUEST FOR ADMISSION NO. 52
Defendant conducted a visual inspection only of the Property.



                                           Page 11 of 11
  Case 6:19-cv-00083 Document 1-3 Filed on 09/13/19 in TXSD Page 31  of 64
                                                                 Filed 7/30/2019 10:26 AM
                                                                                                              Cathy Stuart
                                                                                                              District Clerk
                                                                                                    Victoria County, Texas
                                                                                                         By: Bobbi Ellinger
                                    CAUSE NO. 19-07-84768-D


VICTOR AVILES                                     §                            IN THE DISTRICT COURT
                                                  §
                                                  §
                                                  §
V.                                                §                                  JUDICIAL DISTRICT
                                                  §
                                                  §
ALLSTATE VEHICLE AND PROPERTY §
INSURANCE COMPANY AND         §
ROY CLARK MILLER              §                                           VICTORIA COUNTY, TEXAS

                 PLAINTIFF’S REQUEST FOR PRODUCTION TO
      DEFENDANT ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY

TO:     DEFENDANT ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY, by and
        through its registered agent, C T Corporation System, 1999 Bryan Street, Suite 900, Dallas,
        Texas 75201.

      Pursuant to Rule 196 of the Texas Rules of Civil Procedure, Plaintiff requests that the above-named

Defendant, ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY (hereinafter referred

to as "Defendant"), disclose, within fifty (50) days after the date of service of this request, the information

or material described in the following request for production.

                                                   Respectfully submitted,

                                                   KETTERMAN ROWLAND & WESTLUND
                                                   16500 San Pedro, Suite 302
                                                   San Antonio, Texas 78232
                                                   Telephone:     (210) 490-7402
                                                   Telefacsimile: (210)490-8372

                                          BY:     Vs/ Jake Rosiers_____________
                                                  ROBERT A. POLLOM
                                                  State Bar No. 24041703
                                                  robert@krwlawyers.com
                                                  JAKE ROGERS
                                                  State Bar No. 24069066
                                                  j ake@krwlawyers .com
                                                  ATTORNEYS FOR PLAINTIFF
                                                 Page 1 of22




                                                                                                                      \
 Case 6:19-cv-00083 Document 1-3 Filed on 09/13/19 in TXSD Page 32 of 64




                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing has been served, along
with Plaintiff’s Original Petition to the following representative for the Defendant:

       C T Corporation System
       1999 Bryan Street, Suite 900
       Dallas, Texas 75201

       Defendant’s Registered Agent                         \

       on this the 30th day of July, 2019.


                                              /s/ Jake Rosiers
                                              JAKE ROGERS




                                             Page 2 of 22
     Case 6:19-cv-00083 Document 1-3 Filed on 09/13/19 in TXSD Page 33 of 64




                                          INSTRUCTIONS

I       Answer each request for documents separately by listing the documents and by
describing them as defined below. If documents are numbered for production, in each response
provide both the information that identifies the document and the document's number(s). There is a
duty to supplement any answer made to the request for documents when the original answer is no
longer true, or was incorrect or incomplete when made.

2.      For each document or other requested information that you assert is privileged or is not
discoverable, identify that document or other requested information. State the specific grounds for
the claim of privilege or other applicable ground for exclusion. Also, for each document you claim
is not discoverable, state the date of the document, the name, job title, and address of the person who
prepared it; the name, address and job title of the person to whom it was addressed, circulated, or
who saw it; the name, job title, and address of the person now in possession of the document; a
description of the subject matter of the document; the document's present location; and the
custodian for the document.

3.       For a document that no longer exists or cannot be located, identify the document, state how
and when it passed out of existence or could no longer be located, and the reasons for the
disappearance. Also, identify each person having knowledge about the disposition or loss of the
document, and identify any other document evidencing the lost document's existence or any facts about
the lost document.

4.      The documents produced pursuant to the following requests for documents are considered
to be authentic unless a proper objection is asserted as to the documents' authenticity under the Texas
Rules of Civil Procedure.




                                             Page 3 of 22
     Case 6:19-cv-00083 Document 1-3 Filed on 09/13/19 in TXSD Page 34 of 64




                                             DEFINITIONS

      The following definitions shall have the following meanings, unless the context of the requests
for documents require otherwise:

1.      “PLAINTIFF’" means               VICTOR AVILES, along with his family members, agents,
representatives, and all other persons acting in concert with him, or under his control, whether
directly or indirectly, including any attorney.

2.      "DEFENDANT," means ALLSTATE VEHICLE AND PROPERTY INSURANCE
COMPANY, along with its agents, representatives, and all other persons acting in concert with it, or
under its control, whether directly or indirectly, including any attorney.

3.       "DOCUMENT," "DOCUMENTS" and "DOCUMENTATION” are used in their
broadest sense and mean all written, printed, typed, recorded, or graphic matter of every kind and
description, source and authorship, both originals and all nonidentical copies thereof, and all written,
printed, typed, recorded, or graphic matter of every kind and description, both originals and copies, and
all attachments and appendices thereto, in your possession, custody or control, or known by you to
exist, irrespective of whether the writing is one intended for or transmitted internally by you, or
intended for or transmitted to any other person or entity, including without limitation any government
agency, department, administrative or private entity or person. Without limiting the foregoing, the
terms "document" and "documents" include handwritten, typewritten, printed, photocopied,
photographic or recorded, stenographic, computer-generated, computer-installed or electronically
stored matters, however and by whomever produced, prepared, reproduced, disseminated or made,
and includes communications in words, symbols, pictures, sound recordings, films, tapes and
information stored in, or accessible through, computer or other information storage or retrieval
systems, together with the codes and/or programming instruction and other materials necessary to
understand and use such systems. For purposes of illustration and no limitation, "documents" includes:
accounts; advertising; affidavits; agendas; agreements; analyses; analytical records; announcements;
appointment books; appraisals; articles; bills; statements and other records of obligations and
expenditures; books; brochures; bulletins; calendars; checks; cancelled checks, vouchers, receipts and
other records of payments; charts, drawings; check registers; checkbooks; circulars; collateral files
and contents; communications; compilations; confirmations; consultant's reports; contracts; corporate
by-laws; corporate charters; correspondence; credit files and contents; data compilations from which
information can be obtained (including matter used in data processing); deeds of trust; deposit slips,
diaries, diary entries; drafts; envelopes; folders or similar containers; expense reports; facsimile
transmissions; files; film tape; financial statements; forecasts; graphs; guaranty agreements; instructions,
invoices; ledgers, journals, balance sheets, profit and loss statements, and other sources of financial data;
letters; letters of credit; lists; log books; logs, notes or memoranda of telephonic or face-to-face
conversations; manuals; maps, marginal notations; memoranda of all kinds to and from any persons,
agencies or entities; messages; microfilm; microfiche; minutes; minute books; notes; notebooks;
notices; pamphlets; parts lists; papers; photographs, press releases; printed matter (including
published books, articles, speeches and newspaper clippings); printouts; programs; punch cards;
purchase orders; receipts; recommendations; records; records of administrative, technical and
financial actions taken or recommenced; reports; safety deposit boxes and contents and records of
                                                Page 4 of 22
     Case 6:19-cv-00083 Document 1-3 Filed on 09/13/19 in TXSD Page 35 of 64




entry; schedules; security agreements; sell orders; sound recordings; specifications; speeches;
statement of bank accounts; statements, interviews; statistical data; statistical statements, stock
transfer ledger; studies; surveys; tables; tabulations; tape or disk recordings; tape programs; technical
and engineering reports, evaluations; advice; recommendations; commentaries; conclusions; studies;
test plans; manuals; procedures; data; reports; results and conclusions; summaries, minutes, notes
and other records and recording of any conference, meetings, visits, negotiations, statement,
interviews or telephone conversations; other summaries; telegrams; teletypes, telexes and other
communications sent or received; time records; telephone bills or records; trade letters; transcripts of
hearings; transcripts of testimony; UCC instruments; video recordings; visitor records; vouchers;
work assignments; work sheets; work papers; and all other printed, written, handwritten, typewritten,
recorded, stenographic, computer-generated, computer-stored or electronically stored matter,
however or by whomever produced, prepared, reproduced, disseminated or made, the contents of
which relate to, discuss, consider or otherwise refer to the subject matter of the particular discovery
requested.

4.     "PERSON" includes individuals, associates of individuals, partnerships, joint-stock
companies, corporations, or trustee or receiver of an individual, association of individuals, joint-
stock company or corporation, and any other type of entity or institution, whether formed for
business or any other purposes.

5.      "PARTY" shall mean any party whomsoever to the dispute, and includes each party's agents,
employees, attorneys, representatives, predecessors, successors, affiliates, partners, officers,
directors, principals and any and all other persons acting or purporting to act on the party's behalf or
under the party's control. For purposes of the duty to supplement, the term also includes entities,
which become parties subsequent to the date this request for documents is served.

6.      "RELATING TO" and or "RELATES TO" means in whole or in part constituting, containing,
concerning, embodying, reflecting, describing, analyzing, identifying, stating, referring to, or dealing
with, or in any way pertaining to.

7.      "CONCERNING" means, in whole or in part, directly or indirectly, referring to, relating to,
connected with, commenting on, responding to, showing, describing, analyzing, reflecting, and
constituting.

8.      "COMMUNICATION" means the transmission, sending and/or receipt of information of any
kind by or through any means, including but not limited to speech, writings, language (machine, foreign
or otherwise), computer electronics of any kind (e.g., email), magnetic tape, videotape, photographs,
graphs, symbols, signs, magnetic or optical disks, "floppy disks", CD-ROM disks, sound, radio or
video signals, telecommunication, telephone teletype, facsimile, telegraph, microfilm, microfiche,
photographic film of any type and other media of any kind. The term "communication" also
includes, without limitations, all "records" (as hereafter defined) and all inquiries, discussions,
conversations, negotiations, agreements, understandings, meetings, notices, requests, responses,
demands, complaints, and press, publicity or trade releases.


                                              Page 5 of 22
     Case 6:19-cv-00083 Document 1-3 Filed on 09/13/19 in TXSD Page 36 of 64




9.      "RECORD(S)" means all documents and writings of any kind, and all communications (as
defined above) which are stored or retrievable or recorded in any manner, including originals and all
non-identical copies whether different from the originals by notation made on such copies or
otherwise, all drafts, alterations, modifications, changes and amendments, graphic or any electronic
or mechanical records or representation of any kind, created during the period 2000 to present. Any
electronic records or computer data which may exist shall be produced in ASCii comma delimited to
fixed length filed format and shall include all files, records, instructions, codes or other information
necessary to retrieve the data. Electronic data should be produced in Microsoft Access 95 or
Microsoft Access 95, 97 or.2000 (MDB) formal, Dbase (DU) format, Excel (xls) format or ASCii
comma delimited or fixed length format (txt) and shall include all file, record and field format
definitions and the instructions, codes or information necessary to retrieve the data. Such electronic
data should be provided on one of the following media. Zip disk, Jaz disk, CD-ROM or 3.5" floppy
disk.

10.     "DATE" means the exact date, month, and year, if ascertainable, or, if not, the best
available approximation.

11.     "DESCRIBE" and "IDENTIFY,” when referring to a person, require statements of the
following:

a        The full name.
b.       The present or last known residential address.
c.       The present or last known residential and office telephone numbers.
d.       The present occupation, job title, employer, and employer's address at the time of the event
         or period referred to in each particular request.
e.       In the case of any person other than an individual, identify the officer, employee, or agent
         most closely connected with the subject matter of the request and identify the officer who is
         responsible for supervising that officer or employee.

12.     "DESCRIBE" and IDENTIFY,” when referring to a document, are defined to require that
you state the following:

a.       The nature (e.g., letter, handwritten note) of the document
b.       The title or heading that appears on the document
c        The date of the document and the date of each addendum supplement, or other addition or
         change.
d.       The identity of the author and of the signer of the document, and of the person on whose
         behalf or at whose request or direction the document was prepared or delivered.
e        The present location of the document, and the name, address, position, or title, and
         telephone number of the person or person having custody of the document.

13.     The words "AND" and "OR" should be construed either conjunctively or disjunctively as
required by the context to bring within the scope of these discovery requests any answer, response or
document that might be deemed outside its scope by another construction.

                                              Page 6 of 22
 Case 6:19-cv-00083 Document 1-3 Filed on 09/13/19 in TXSD Page 37 of 64




14.     "PERTAINS TO" or "PERTAINING TO" means relates to, refers to, contains, concerns,
describes, embodies, mentions, constitutes, supports, corroborates, demonstrates, proves, evidences,
shows, reflects, refutes, disputes, rebuts, controverts or contradicts.
                                                                                      \
       15.    The term "LAWSUIT" means VICTOR AVILES v. ALLSTATE VEHICLE
       AND PROPERTY INSURANCE COMPANY AND ROY CLARK MILLER -, In the
       designated Judicial District of Victoria County, Texas.

       - 16.    "RESIDENCE" and/or "PROPERTY" refers to the home located at 3308 Gayle
Street, Victoria, Texas 77901.
                                                                                          <-




                                            Page 7 of 22
     Case 6:19-cv-00083 Document 1-3 Filed on 09/13/19 in TXSD Page 38 of 64




               PLAINTIFF’S REQUEST FOR PRODUCTION TO DEFENDANT
              ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY

1.       The insurance policy in effect on the date of Plaintiff s claim(s) making the basis of this suit.

RESPONSE:


2.      The entire claims investigation files generated and maintained by Defendant in the ordinary
course of business pertaining to Plaintiffs claim(s) making the basis of this lawsuit.

RESPONSE:


3.       All training and educational materials which instruct Defendant’s claims adjusters or claims
handlers in handling claims for property damage coverage under Defendant’s homeowners’ insurance
policies in Texas. This request is limited to the last five (5) years.

RESPONSE:


4.      All training and educational materials which instruct claims adjusters or claims handlers in
handling claims for coverage for property damage, hurricane damage, hail, water damage, roofand/or wind
damage under Defendant’s homeowners’ insurance policies in Texas. This request is limited to the last five
(5) years.

RESPONSE:


5.      All procedure or policy manuals or guides meant to guide and assist Defendant’s claims adjusters
or claims handlers in handling claims for property damage, including the criteria for and the process for
evaluating whether coverage exists under Defendant’s homeowners’ insurance policies in Texas. This
request is limited to the last five (5) years.

RESPONSE:


6.      All procedure or policy manuals or guides meant to guide and assist Defendant’s claims adjusters
or claims handlers in handling claims for property damage, hurricane damage, hail, water damage, roof
damages, and/or wind damage to the house, including the criteria, for and the process for, evaluating
whether coverage exists under Defendant’s homeowners’ insurance policies in Texas. This request is
limited to the last five (5) years.

RESPONSE:
                                                   Page 8 of 22
 Case 6:19-cv-00083 Document 1-3 Filed on 09/13/19 in TXSD Page 39 of 64




7.      All communications and documents, including electronic, between Defendant andPlaintiff
regarding Plaintiffs claim(s).

RESPONSE:


8.      All communications and documents, including electronic, between Defendant and any third
party regarding Plaintiffs claim(s).

RESPONSE:


9.    All communications and documents, including electronic, between Defendant and any other
Defendant(s) regarding Plaintiffs claim(s).

RESPONSE:


10.    All communications and documents, including electronic, between Defendant's business
departments, including all persons part of the Defendant company, regarding Plaintiffs claim(s).

RESPONSE:


11.     All communications and documents Defendant sent to any other Defendant(s) in this cause
of action regarding Plaintiff or the Property, after Plaintiffs claim(s) for coverage.

RESPONSE:


12.    All photographs, diagrams, drawings, or other graphic depictions of Plaintiff or the
Property made the basis of this lawsuit.

RESPONSE:


13.   Any and all documents, reports, data, emails, notes, photos, videos, manuals, guides, and
summaries, regarding the insurance claim(s) made the basis of this lawsuit.

RESPONSE:



                                          Page 9 of22
 Case 6:19-cv-00083 Document 1-3 Filed on 09/13/19 in TXSD Page 40 of 64




14.    All reports and other documents from governmental agencies or offices regarding
Plaintiffs Property or containing officially kept information regarding Plaintiffs Property.

RESPONSE:


15.     Any and all claims files and claim reports, including but not limited to notes, emails, data,
photos, videos, manuals, guides, summaries and claim documents, regarding all homeowner
insurance claims made by Plaintiff under their homeowner insurance policy/policies with
Defendant, specifically regarding damage to the: exterior and interior of Plaintiffs Property, This
request is limited to the last ten (10) years.

RESPONSE:


16.    Any and all records and/or documents explaining criteria utilized to qualify vendors for the
"approved vendors list."

RESPONSE:


17.    Any and all records and/or documents maintained by person(s) responsible for
maintaining and updating the "approved vendors list."

RESPONSE:


18.      Any and all records and/or documents maintained by person(s) responsible for creating the
criteria utilized to qualify vendors, including contractors and roofing companies, for the "approved
vendors list."

RESPONSE:


19.     All documents including reports, estimates, data, emails, testing, sampling, videos, and
photographs received by Defendant regarding inspections of Plaintiff s Property made the basis of this
lawsuit.

RESPONSE:


20.     Any and all records Defendant received, including those obtained by way of deposition by
written questions, regarding Plaintiffs Property made the basis of this lawsuit.

RESPONSE:
                                            Page 10 of 22
  Case 6:19-cv-00083 Document 1-3 Filed on 09/13/19 in TXSD Page 41 of 64




21.    Any and all records or documents Defendant has reviewed and/or obtained regarding Plaintiffs
Property made the basis of this lawsuit.

RESPONSE:


22.    Any and all claims files Defendant has reviewed and/or obtained regarding Plaintiffs Property
made the basis of this lawsuit.

RESPONSE:


23.     Any and all records or documents Defendant has reviewed and/or obtained by third parties
regarding Plaintiffs Property made the basis of this lawsuit.

RESPONSE:


24.     All bulletins or other communications received from the Texas Department of Insurance, the Texas
Insurance Commissioner, or their agents, regarding practices in the handling of claims for property damage
under Defendant’s homeowner insurance policies in Texas. This request is limited to the last five (5)
years.

RESPONSE:


25.    All bulletins or other communications received from the Texas. Department of Insurance, the Texas
Insurance Commissioner, or their agents, regarding practices in the handling of claims for property damage,
hurricane damage, hail, water damage, hail damage, roof damage, and/or wind damage under homeowner
insurance policies in Texas. This request is limited to the last five (5) years.

RESPONSE:


26.     All materials meant to instruct and guide claims adjusters under Texas law and/or company
policy with regard to unfair claims settlement practices, unfair claims handling practices, standards to be met
in adjusting or handling Defendant’s first party insurance claims, or avoiding charges of bad faith. This
request is limited to the last five (5) years.

RESPONSE:                                                                         /




                                                Page 11 of 22
      Case 6:19-cv-00083 Document 1-3 Filed on 09/13/19 in TXSD Page 42 of 64




    27. All materials meant to instruct and guide Defendant’s claims adjusters under Texas law
\   and/or company policy with regard to understanding and complying with the Texas Insurance Code
    §541.060 and/or Article 21.21. This request is specifically limited to the last five (5) years.

    RESPONSE:


    28.     All materials meant to instruct and guide Defendant’s claims adjusters under Texas law and/or
    company policy with regard to understanding and complying with the Texas Insurance Code §542.055 et
    seq. and/or Article 21.55. This request is specifically limited to the last five (5) years.

    RESPONSE:


    29.    Any and all materials, documents, statements and/or files that demonstrate Defendant's net worth
    and Defendant's net income. This request is limited to the last five (5) years.

    RESPONSE:


    30.     Any and all materials, documents, statements and/or files that reflect complaints and/or lawsuits filed
    by insured against Defendant regarding the handling, review and/or adjusting of homeowner insurance
    claims in Texas. This request is limited to the last five (5) years.

    RESPONSE:


    31.    A copy of each advertisement Defendant has used, published and/or distributed, through any means,
    in Texas. This request is limited to the last five (5) years.

    RESPONSE:

                                                                             ’   >




    32.     Any and all materials, handouts, manuals, outlines, articles and/or documents used or relied upon
    by Defendant to conduct any seminars and/or continuing education classes for Defendant's employees
    and/or independent adjusters, regarding the adjusting and/or handling of homeowner insurance claims,
    commercial insurance claims, and property damage claims, hurricane claims, water damage claims, roof
    damage claims, and/or wind damage claims in Texas. This request is limited to the last five (5) years.

    RESPONSE:


    33. Any and all materials, handouts, manuals, outlines, articles and/or documents issued by Defendant
    to claims representatives and/or adjusters, or received by claims representatives and/or adjusters, or
    relied upon by claims representatives and/or adjusters, pertaining to the adjusting and/or handling of
                                                    Page 12 of 22
  Case 6:19-cv-00083 Document 1-3 Filed on 09/13/19 in TXSD Page 43 of 64




homeowner insurance claims, commercial insurance claims, property damage claims, hurricane claims,
water damage claims, roof damage claims, and/or wind damage claims in Texas. This request is limited
to the last five (5) years.

RESPONSE:


34.     Any and all reference materials, handouts, manuals, outlines, articles, and/or documents distributed
and/or disbursed to Defendant's employer, employees, agents and/or representatives in connection with
attendance at seminars and/or continuing education classes regarding the adjusting and/or handling of
homeowner insurance claims, commercial insurance claims, and property damage, hurricane claims, hail,
water damage, roof damage claims and/or wind damage claims in Texas, within the last five (5) years.

RESPONSE:


35.      Any and all materials reflecting Defendant's attendance policies for adjusters and claims
representatives at seminars and/or continuing education classes regarding the adjusting and/or handling of
homeowner insurance claims, commercial insurance claims, property damage claims, hurricane claims, water
damage claims, roof damage claims, and/or wind damage claims in Texas. This request is limited to the
last five (5) years.

RESPONSE:


36.      Any and all materials, documents, files and/or reports sent to Defendant by its employer, employees,
agents, and/or representatives on a monthly, weekly, or daily basis regarding Plaintiffs claim(s). Include any
and all field notes and summaries of the room-by-room scope of Plaintiffs Property made the basis of this
lawsuit.

RESPONSE:


37.     Any and all materials, documents, files, and/or reports containing list(s) of contractors and/or
roofing companies that have been approved and/or recommended for performance of services for Defendant
in Texas, specifically related to homeowner insurance claims. This request is limited to the last five (5)
years.

RESPONSE:


38.     Any and all computer programs, electronic data, documents, and/or manuals used by the
adjusters and claims representatives to perform property damage estimates relating to homeowner
insurance claims in Texas, including a complete copy of the computer program used to adjust
Plaintiffs claim(s). This request is limited to the last five (5) years.
                                                Page 13 of 22
  Case 6:19-cv-00083 Document 1-3 Filed on 09/13/19 in TXSD Page 44 of 64




RESPONSE:


39.     Any and all reference materials, handouts, manuals, outlines, articles, and/or documents
that have been distributed by and/or disbursed to Defendant regarding the price estimates of
contractors and changes of those estimates within different geographical areas of the State of Texas.
This request is limited to the last five (5) years.

RESPONSE:


40.     Any and all materials, documents, files and/or reports of contractors and roofing companies
that have been approved and/or recommended for performance of services for Defendant in Texas. This
request is limited to the last five (5) years.

RESPONSE:


41.      Any and all materials, documents, files, invoices, and/or reports of any and all contractors and
roofing companies retained to investigate, inspect, and/or evaluate Plaintiffs claim(s) made the basis
of this lawsuit, prepared on behalf of the Defendant.

RESPONSE:


42.     Any and all materials, documents, files, invoices, and/or reports of any and all contractors and
roofing companies retained to investigate, inspect, and/or evaluate claims similar in nature to
Plaintiffs claim(s) asserted in this lawsuit, prepared on behalf of Defendant. This request is limited
to the State of Texas. This request is limited to the last five (5) years.

RESPONSE:


43.     A complete copy of the entire personnel file(s) of any and all adjusters assigned to
Plaintiffs claim made the basis of this lawsuit.

RESPONSE:


44.     The most recent address maintained on file for any and all adjusters assigned to
Plaintiffs claim made the basis of this lawsuit.

RESPONSE:

                                              Page 14 of 22
  Case 6:19-cv-00083 Document 1-3 Filed on 09/13/19 in TXSD Page 45 of 64




45.     Any and all documents and/or claim files for persons or entities that have filed property damage,
hurricane damage, hail, water damage, roof damage, and/or wind damage claims that have been adjusted
by any adjusters and/or adjusting companies on behalf of Defendant.

RESPONSE:


46.     Any and all activity logs relating to Plaintiffs claim(s) for property damage, hurricane
damage, hail, water damage, roof damage, and/or wind damage to her property, and specifically, the
claim(s) made the basis of this suit.

RESPONSE:


47.      Any and all documents reflecting company guidelines, procedures, or policies that serve as
criteria for evaluating whether claims are covered or excluded by any policy provisions Defendant
contends applied to Plaintiffs claim(s).

RESPONSE:


48.     Any and all organizational charts for Defendant.

RESPONSE:


49.    Any and all organizational charts or diagrams for each department, unit, or section of Defendant
to which Plaintiffs claim(s) was assigned. This request is limited to the last five (5) years.

RESPONSE:


50.    Any and all charts or diagrams reflecting the chain of command or supervisory hierarchy relating to
each person involved in handling Plaintiffs claim(s).

RESPONSE:


51.     Any and all claims and underwriting files for each claim involving property damage,
hurricane damage, hail, water damage, roof damage, and/or wind damage made against Defendant,
investigated by any and all adjusters assigned to Plaintiffs claim made the basis of this lawsuit in
Texas, This request is limited to the last five (5) years.

RESPONSE:
                                              Page 15 of 22
  Case 6:19-cv-00083 Document 1-3 Filed on 09/13/19 in TXSD Page 46 of 64




52.     Any and all demand letters received by Defendant after the handling of a claim involving
property damage, hurricane damage, hail, water damage, roof damage, and/or wind damage that
was adjusted by any and all adjusters assigned to Plaintiffs claim made the basis of this lawsuit.
This request is limited to the last five (5) years.

RESPONSE:


53.     Any and all documents reflecting or relating to Defendant's decision to pay or deny
additional expenses to or on behalf of Plaintiff in this case.

RESPONSE:


54.      Any and all records reflecting payment to Plaintiff concerning Plaintiffs claim(s) made
the basis of this suit.

RESPONSE:


55.   Any and all documents, including correspondence and checks, exchanged between
Defendant and any and all vendors concerning Plaintiffs claim(s).

RESPONSE:


56.    Any and all documents relating to or reflecting any and all adjusters assigned to Plaintiffs
claim made the basis of this Lawsuit, from the time of hiring through the present.

RESPONSE:


5.7.    Any and all documents relating to the assignment of Plaintiffs claim(s) to any and all
adjusters assigned to Plaintiffs claim made the basis of this lawsuit, from the time of hiring through
the present.

RESPONSE:


58.     Any and all documents relating to or reflecting referrals of vendors to Plaintiff or any
insured.

RESPONSE:
                                            Page 16 of 22
     Case 6:19-cv-00083 Document 1-3 Filed on 09/13/19 in TXSD Page 47 of 64




    59.     If you are withholding documents based upon the assertion of a privilege, please produce a
    privilege log, detailing with reasonable particularity a description of the documents withheld, the
    number of documents, and the applicable privilege which Defendant claims properly precludes the
    information discovery.

    RESPONSE:

    60.      Any and all advanced or specialized certifications of personnel who inspected,
    investigated, and/or supervised the adjusting of the claim(s) pertaining to the Property made the basis
    of this lawsuit.

    RESPONSE:


f   61.      Any and all documents, including contracts, rules, guidelines and/or instructions exchanged
    between Defendant, Plaintiff and any and all adjusters assigned to Plaintiffs claim made the basis of
    this Lawsuit, from the time of hiring through the present, and any other entities with whom Defendant
    worked or communicated regarding the Property made the basis of this
    lawsuit.

    RESPONSE:


    62.     All physical or tangible items and/or potentially usable evidence obtained by, or on behalf
    of, Defendant from the scene of the occurrence made the basis of this suit.

    RESPONSE:


    63.     Any and all indemnity agreements between Defendant and any other person, firm, or
    corporation against which a claim of indemnification might be brought because of the facts in this
    lawsuit.        ;

    RESPONSE:


    64.    Any and all complaint policies and procedures regarding the handling by Defendant of
    complaints made by insured homeowners. This request is limited to the last five (5) years.

    RESPONSE:



                                                 Page 17 of 22
 Case 6:19-cv-00083 Document 1-3 Filed on 09/13/19 in TXSD Page 48 of 64




65.    Copies of all job descriptions of employees that adjusted or in any way supervised the
handling of Plaintiff s claim(s).

RESPONSE:


66.    All non-privileged e-mails regarding the investigation, adjusting, and/or handling of the claim(s)
made the basis of this lawsuit.

RESPONSE:


67.     All e-mails between Defendant's adjusters, agents, supervisors, officers, and/or executives
regarding changes in the educational programs relating to the handling of property damage, hurricane
damage, hail, water damage, and/or roof damage claims.

RESPONSE:


68.     All computer files, databases, electronically-stored information or computer-stored information
regarding property damage, hurricane damage, water damage and/or roof damage that have been compiled,
prepared, and/or supervised by Defendant, whether or not they are in Defendant's possession or in the
possession of another entity.

RESPONSE:


69.    True and complete copies of all billing records from any and all independent adjusters regarding the
claim(s) made the basis of this lawsuit.

RESPONSE:


70.     True and complete copy of activity logs filed by the staff and independent adjusters on the file
pertaining to the claim(s) made the basis of this lawsuit.

RESPONSE:


71.     Any and all reports, documents, or correspondence containing the names and locations of all
adjusters who have worked on this file to the present.

RESPONSE:


                                               Page 18 of 22
  Case 6:19-cv-00083 Document 1-3 Filed on 09/13/19 in TXSD Page 49 of 64




72.     True and complete copies of all billings on the file from the independent adjusters, including
the time sheets or documentation used to justify the billings.

RESPONSE:


73.     Any and all reports, documents or correspondence reflecting the reserving and payment
history of indemnity, expenses, and vendors on this file including but not limited to dates, changes and
requests made by the adjusters. This request is limited to the last five (5) years.

RESPONSE:


74.    Any and all correspondence and lawsuits involving vendors, staff or management involved
with property claims, property damage, hurricane damage, hail, water damage, roof damage, and/or
wind damage claims from 2000 to present.

RESPONSE:


75.    Any and all correspondence and lawsuits concerning the issues of honesty, conflict of interest,
criminal actions, past criminal record, criminal conduct, fraud investigation and/or inappropriate
behavior of any person associated with the handling of Defendant’s claims files, management of
property damage, hail, water damage, roof damage and/or wind damage claims, including staff and
vendors.

RESPONSE:


76.   Any and all answers made in previous discovery requests for lists or databases of property
damage, hurricane damage, hail damage, water damage, roof damage and/or wind damage.

RESPONSE:


77.    Any and all answers and affidavits made by Defendant and its counsel in previous
discovery requests for training procedures, and training manuals for property damage, hurricane
damage, hail damage, water damage, roof damage, and/or wind damage claims.

RESPONSE:


78.    Any and all reports, documents or correspondence reflecting the history of payment and
reserves on this file.                                                                                     \


                                             Page 19 of 22
  Case 6:19-cv-00083 Document 1-3 Filed on 09/13/19 in TXSD Page 50 of 64




RESPONSE:


79.     Any and all reports, documents or correspondence containing names of designated
individuals who gave testimony as Person Most Knowledgeable for claims, property damage,
hurricane damage, catastrophe, hail damage, water damage, roof damage, and/or wind damage
claims for 2000 through the present, along with a list of the lawsuits where testimony was given.

RESPONSE:


80.    Any and all training manuals used by vendors to train their adjusters on property damage,
hurricane damage, hail damage, water damage, roof damage, and/or wind damage for Defendant.
This request is limited to the last five (5) years.

RESPONSE:


81.      Any and all correspondence from Defendant to and from vendors regarding any
instructions, procedures, changes, training, payments, and billing for property damage, hurricane, flood,
wind, hail and catastrophe claims for 2000 through the present, including but not limited to computer
disks, e-mails, paperwork, and manuals.

RESPONSE:


82.     Any and all correspondence concerning issues with billing and claims handling with
Defendant’s vendors, and/or independent adjusting companies. This request is limited to the last five
(5) years.

RESPONSE:


83.     Any and all demand letters, lawsuits and/or subrogation claims filed against any of
Defendant’s vendors, or by any vendors against Defendant. This request is limited to the last five
(5) years.

RESPONSE:


84.      Any and all reports, documents or correspondence containing lists of attendees, dates, and
locations of all meetings conducted by Defendant for all independent adjusters and Defendant's staff for
property damage claims, hurricane damage claims, flood damage claims, wind damage claims, hail
damage claims, water damage claims, and/or roof damage claims training. This request is limited to
the last five (5) years.
                                              Page 20 of 22
 Case 6:19-cv-00083 Document 1-3 Filed on 09/13/19 in TXSD Page 51 of 64




RESPONSE:


85.    Any and all reports, documents or correspondence containing lists of files with written
complaints or DOI complaints on property damage, hurricane damage, wind damage, hail damage,
water damage, and/or roof damage claims previously gathered and produced in other TDI complaints or
lawsuits. This request is limited to the last five (5) years.

RESPONSE:


86.     Any and all reports, documents or correspondence containing lists of all lawsuits or disputes
filed against Defendant or its entities or affiliates nationwide, containing an element of property
damage, hurricane damage, hail damage, water damage, roof damage, and/or wind damage for 2000
through the present.

RESPONSE:


87.      Copies of the front and back of each negotiated cheek made payable solely or co-payable to
Plaintiff under their insurance policy in effect during the time of the insurance claim made the basis
of this lawsuit, and which was issued by Defendant.

RESPONSE:


88.     Copies of the front and back of each negotiated check made payable solely or co-payable to
Plaintiff regarding the insurance claim made the basis of this lawsuit.

RESPONSE:


89.   Studies commissioned by Defendant, including any done by a law firm to analyze their claim
management strategies, and/or to help them improve corporate profits.

RESPONSE:


90.    Affidavits or depositions of the employee(s) who handled Plaintiffs claim(s), or their
supervisors, in all other cases involving the same or similar allegations as in this case.

RESPONSE:


                                            Page 21 of 22
 Case 6:19-cv-00083 Document 1-3 Filed on 09/13/19 in TXSD Page 52 of 64




91.     The entire underwriter's file for underwriting the insurance policy made the basis of this
lawsuit.

RESPONSE:


92.   All notes, reports, documents, or applications created and/or generated by Defendant's
underwriting department relating to the insurance policy made the basis of this lawsuit.

RESPONSE:


93.     All documents and communications, including electronic, between Defendant and any
engineer(s) or engineering company(s), used to evaluate Plaintiffs claim(s), or other person(s) used
in handling Plaintiffs claim(s), in the last five years regarding, in any way, the investigation of a
residence, commercial building or church, involving damages to the structure or its contents.

RESPONSE:




                                            Page 22 of 22
  Case 6:19-cv-00083 Document 1-3 Filed on 09/13/19 in TXSD Page 53 of 64
                                                                                                Filed 7/30/2019 10:26 AM
                                                                                                              Cathy Stuart
                                                                                                              District Clerk
                                                                                                    Victoria County, Texas
                                                                                                         By: Bobbi Ellinger
                                    CAUSE NO. 19-07-84768-D


VICTOR AVILES                                     §                            IN THE DISTRICT COURT
                                                  §
                                                  §
V.                                                §                                  JUDICIAL DISTRICT
                                                  §
                                                  §
ALLSTATE VEHICLE AND PROPERTY §
INSURANCE COMPANY AND         §
ROY CLARK MILLER              §                                            VICTORIA COUNTY, TEXAS

              PLAINTIFF’S FIRST SET OF INTERROGATORIES TO
      DEFENDANT ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY

TO:     DEFENDANT ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY, by and
        through its registered agent, C T Corporation System, 1999 Bryan Street, Suite 900, Dallas,
        Texas 75201.

      Pursuant to Rule 197 of the Texas Rules of Civil Procedure, Plaintiff requests that the above-named

Defendant, ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY (hereinafter referred

to as "Defendant"), disclose, within fifty (50) days after the date of service of this request, the information

or material described in the following set of interrogatories.

                                                   Respectfully submitted,

                                                   KETTERMAN ROWLAND & WESTLUND
                                                   16500 San Pedro, Suite 302
                                                   San Antonio, Texas 78232
                                                   Telephone:     (210)490-7402
                                                   Telefacsimile: (210)490-8372


                                          BY:     /s/Jake Rosiers______
                                                  ROBERT A. POLLOM
                                                  State Bar No. 24041703
                                                  robert@krwlawyers.com
                                                  JAKE ROGIERS
                                                  State Bar No. 24069066
                                                  j ake@krwlawyers .com

                                                   ATTORNEYS FOR PLAINTIFF
                                                                                              Page 1
 Case 6:19-cv-00083 Document 1-3 Filed on 09/13/19 in TXSD Page 54 of 64




                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing has been served, along
with Plaintiff’s Original Petition to the following representative for the Defendant:

       C T Corporation System
       1999 Bryan Street, Suite 900
       Dallas, Texas 75201

       Defendant’s Registered Agent

       on this the 30th day of July, 2019.


                                              /s/ Jake Rosiers
                                              JAKE ROGIERS




                                             Page 2 of 12
     Case 6:19-cv-00083 Document 1-3 Filed on 09/13/19 in TXSD Page 55 of 64




                                          INSTRUCTIONS

1       Answer each request for documents separately by listing the documents and by
describing them as defined below. If documents are numbered for production, in each response
provide both the information that identifies the document and the document's number(s). There is a
duty to supplement any answer made to the request for documents when the original answer is no
longer true, or was incorrect or incomplete when made.

2.      For each document or other requested information that you assert is privileged or is not
discoverable, identify that document or other requested information. State the specific grounds for
the claim of privilege or other applicable ground for exclusion. Also, for each document you claim
is not discoverable, state the date of the document, the name, job title, and address of the person who
prepared it; the name, address and job title of the person to whom it was addressed, circulated, or
who saw it; the name, job title, and address of the person now in possession of the document; a
description of the subject matter of the document; the document's present location; and the
custodian for the document.

3.       For a document that no longer exists or cannot be located, identify the document, state how
and when it passed out of existence or could no longer be located, and the reasons for the
disappearance. Also, identify each person having knowledge about the disposition or loss of the
document, and identify any other document evidencing the lost document's existence or any facts about
the lost document.

4.      The documents produced pursuant to the following requests for documents are considered
to be authentic unless a proper objection is asserted as to the documents' authenticity under the Texas
Rules of Civil Procedure.




                                             Page 3 of 12
     Case 6:19-cv-00083 Document 1-3 Filed on 09/13/19 in TXSD Page 56 of 64




                                             DEFINITIONS

      The following definitions shall have the following meanings, unless the context of the requests
for documents require otherwise:

1.       “PLAINTIFF’" means VICTOR AVILES, along with his family members, agents,
representatives, and all other persons acting in concert with him, or under his control, whether directly or
indirectly, including any attorney.

2.      "DEFENDANT," means ALLSTATE VEHICLE AND PROPERTY INSURANCE
COMPANY, along with its agents, representatives, and all other persons acting in concert with it, or
under its control, whether directly or indirectly, including any attorney.

3.       "DOCUMENT," "DOCUMENTS" and "DOCUMENTATION” are used in their
broadest sense and mean all written, printed, typed, recorded, or graphic matter of every kind and
description, source and authorship, both originals and all nonidentical copies thereof, and all written,
printed, typed, recorded, or graphic matter of every kind and description, both originals and copies, and
all attachments and appendices thereto, in your possession, custody or control, or known by you to
exist, irrespective of whether the writing is one intended for or transmitted internally by you, or
intended for or transmitted to any other person or entity, including without limitation any government
agency, department, administrative or private entity or person. Without limiting the foregoing, the
terms "document" and "documents" include handwritten, typewritten, printed, photocopied,
photographic or recorded, stenographic, computer-generated, computer-installed or electronically
stored matters, however and by whomever produced, prepared, reproduced, disseminated or made,
and includes communications in words, symbols, pictures, sound recordings, films, tapes and
information stored in, or accessible through, computer or other information storage or retrieval
systems, together with the codes and/or programming instruction and other materials necessary to
understand and use such systems. For purposes of illustration and no limitation, "documents" includes:
accounts; advertising; affidavits; agendas; agreements; analyses; analytical records; announcements;
appointment books; appraisals; articles; bills; statements and other records of obligations and
expenditures; books; brochures; bulletins; calendars; checks; cancelled checks, vouchers, receipts and
other records of payments; charts, drawings; check registers; checkbooks; circulars; collateral files
and contents; communications; compilations; confirmations; consultant's reports; contracts; corporate
by-laws; corporate charters; correspondence; credit files and contents; data compilations from which
information can be obtained (including matter used in data processing); deeds of trust; deposit slips,
diaries, diary entries; drafts; envelopes; folders or similar containers; expense reports; facsimile
transmissions; files; film tape; financial statements; forecasts; graphs; guaranty agreements; instructions,
invoices; ledgers, journals, balance sheets, profit and loss statements, and other sources of financial data;
letters; letters of credit; lists; log books; logs, notes or memoranda of telephonic or face-to-face
conversations; manuals; maps, marginal notations; memoranda of all kinds to and from any persons,
agencies or entities; messages; microfilm; microfiche; minutes; minute books; notes; notebooks;
notices; pamphlets; parts lists; papers; photographs, press releases; printed matter (including
published books, articles, speeches and newspaper clippings); printouts; programs; punch cards;
purchase orders; receipts; recommendations; records; records of administrative, technical and
financial actions taken or recommenced; reports; safety deposit boxes and contents and records of
                                                Page 4 of 12
     Case 6:19-cv-00083 Document 1-3 Filed on 09/13/19 in TXSD Page 57 of 64




entry; schedules; security agreements; sell orders; sound recordings; specifications; speeches;
statement of bank accounts; statements, interviews; statistical data; statistical statements, stock
transfer ledger; studies; surveys; tables; tabulations; tape or disk recordings; tape programs; technical
and engineering reports, evaluations; advice; recommendations; commentaries; conclusions; studies;
test plans; manuals; procedures; data; reports; results and conclusions; summaries, minutes, notes
and other records and recording of any conference, meetings, visits, negotiations, statement,
interviews or telephone conversations; other summaries; telegrams; teletypes, telexes and other
communications sent or received; time records; telephone bills or records; trade letters; transcripts of
hearings; transcripts of testimony; UCC instruments; video recordings; visitor records; vouchers;
work assignments; work sheets; work papers; and all other printed, written, handwritten, typewritten,
recorded, stenographic, computer-generated, computer-stored or electronically stored matter,
however or by whomever produced, prepared, reproduced, disseminated or made, the contents of
which relate to, discuss, consider or otherwise refer to the subject matter of the particular discovery
requested.

4.     "PERSON" includes individuals, associates of individuals, partnerships, joint-stock
companies, corporations, or trustee or receiver of an individual, association of individuals, joint-
stock company or corporation, and any other type of entity or institution, whether formed for
business or any other purposes.

5.      "PARTY" shall mean any party whomsoever to the dispute, and includes each pajrty's agents,
employees, attorneys, representatives, predecessors, successors, affiliates, partners, officers,
directors, principals and any and all other persons acting or purporting to act on the party's behalf or
under the party's control. For purposes of the duty to supplement, the term also includes entities,
which become parties subsequent to the date this request for documents is served.

6.      "RELATING TO" and or "RELATES TO" means in whole or in part constituting, containing,
concerning, embodying, reflecting, describing, analyzing, identifying, stating, referring to, or dealing
with, or in any way pertaining to.

7.      "CONCERNING" means, in whole or in part, directly or indirectly, referring to, relating to,
connected with, commenting on, responding to, showing, describing, analyzing, reflecting, and
constituting.

8.      "COMMUNICATION" means the transmission, sending and/or receipt of information of any
kind by or through any means, including but not limited to speech, writings, language (machine, foreign
or otherwise), computer electronics of any kind (e.g., email), magnetic tape, videotape, photographs,
graphs, symbols, signs, magnetic or optical disks, "floppy disks", CD-ROM disks, sound, radio or
video signals, telecommunication, telephone teletype, facsimile, telegraph, microfilm, microfiche,
photographic film of any type and other media of any kind. The term "communication" also
includes, without limitations, all "records" (as hereafter defined) and all inquiries, discussions,
conversations, negotiations, agreements, understandings, meetings, notices, requests, responses,
demands, complaints, and press, publicity or trade releases.


                                              Page 5 of 12
     Case 6:19-cv-00083 Document 1-3 Filed on 09/13/19 in TXSD Page 58 of 64




9.      "RECORD(S)" means all documents and writings of any kind, and all communications (as
defined above) which are stored or retrievable or recorded in any manner, including originals and all
non-identical copies whether different from the originals by notation made on such copies or
otherwise, all drafts, alterations, modifications, changes and amendments, graphic or any electronic
or mechanical records or representation of any kind, created during the period 2000 to present. Any
electronic records or computer data which may exist shall be produced in ASCii comma delimited to
fixed length filed format and shall include all files, records, instructions, codes or other information
necessary to retrieve the data. Electronic data should be produced in Microsoft Access 95 or
Microsoft Access 95, 97 or.2000 (MDB) formal, Dbase (DU) format, Excel (xls) format or ASCii
comma delimited or fixed length format (txt) and shall include all file, record and field format
definitions and the instructions, codes or information necessary to retrieve the data. Such electronic
data should be provided on one of the following media. Zip disk, Jaz disk, CD-ROM or 3.5" floppy
disk.

10.     "DATE" means the exact date, month, and year, if ascertainable, or, if not, the best
available approximation.

11.     "DESCRIBE" and "IDENTIFY,” when referring to a person, require statements of the
following:

a        The full name.
b.       The present or last known residential address.
c.       The present or last known residential and office telephone numbers.
d.       The present occupation, job title, employer, and employer's address at the time of the event
         or period referred to in each particular request.
e.       In the case of any person other than an individual, identify the officer, employee, or agent
         most closely connected with the subject matter of the request and identify the officer who is
         responsible for supervising that officer or employee.

12.     "DESCRIBE" and IDENTIFY,” when referring to a document, are defined to require that
you state the following:

a.       The nature (e.g., letter, handwritten note) of the document
b.       The title or heading that appears on the document
c        The date of the document and the date of each addendum supplement, or other addition or
         change.
d        The identity of the author and of the signer of the document, and of the person on whose
         behalf or at whose request or direction the document was prepared or delivered.

e        The present location of the document, and the name, address, position, or title, and
         telephone number of the person or person having custody of the document.

13.     The words "AND" and "OR" should be construed either conjunctively or disjunctively as
required by the context to bring within the scope of these discovery requests any answer, response or
document that might be deemed outside its scope by another construction.
                                              Page 6 of 12
 Case 6:19-cv-00083 Document 1-3 Filed on 09/13/19 in TXSD Page 59 of 64




14.     "PERTAINS TO" or "PERTAINING TO" means relates to, refers to, contains, concerns,
describes, embodies, mentions, constitutes, supports, corroborates, demonstrates, proves, evidences,
shows, reflects, refutes, disputes, rebuts, controverts or contradicts.

       15.    The term "LAWSUIT" means VICTOR AVILES v. ALLSTATE VEHICLE
       AND PROPERTY INSURANCE COMPANY AND ROY CLARK MILLER; In the
       designated Judicial District of Victoria County, Texas.

        16.     "RESIDENCE" and/or "PROPERTY" refers to the home located at 3308 Gayle
Street, Victoria, Texas 77901.




                                            Page 7 of 12
     Case 6:19-cv-00083 Document 1-3 Filed on 09/13/19 in TXSD Page 60 of 64




           PLAINTIFF’S FIRST SET OF INTERROGATORIES TO DEFENDANT
             ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY

 1.    State the name, address, telephone number, and position or job title of all persons answering
these interrogatories.

RESPONSE:


2.      State whether Defendant contends that any conditions precedent to Plaintiffs recovery has
not been met, whether said conditions be stated in the insurance policy or required by law. If so, state
what conditions have not been met.

RESPONSE:


3.     List the date(s) Defendant requested that Plaintiff provide any named Defendant(s) in this cause
of action with requested information that was required in order to properly evaluate Plaintiffs
claim(s).

RESPONSE:


4.     List the date(s) Defendant received Plaintiffs notice of claim(s) for coverage for property
damages, the date(s) Defendant first acknowledged Plaintiffs notice of claim(s), and in what form
the notice of claim was submitted.

RESPONSE:


5.       State whether Defendant contends that Plaintiff did not provide any named Defendant(s) in
this cause of action with requested information that was required in order to properly evaluate
Plaintiffs claim(s). If so, state what information was requested and not provided, and the dates
of the requests.

RESPONSE:


6.      State the name, address, telephone number, and job title or position of all persons who
issued, adjusted, investigated, reviewed, handled, made entries, made decisions, or exchanged any
documents or communications, including electronic, regarding Plaintiffs insurance policy or the
claim(s) made the basis of this lawsuit, including the name, address, and telephone number of the
supervisor of the identified person. For any such person who is no longer an employee, agent, or
representative of any defendant, please so indicate and provide the person’s last known address and
telephone number.
                                              Page 8 of 12
     Case 6:19-cv-00083 Document 1-3 Filed on 09/13/19 in TXSD Page 61 of 64




RESPONSE:


7.      State every basis, in fact and in the terms of Plaintiffs policy, for Defendant's denial
and/or recommendation of denial of Plaintiff s claim(s).

RESPONSE:


8.      State every basis, in fact and in the terms of Plaintiff s policy, for Defendant's failure to pay
for Plaintiffs full claims.

RESPONSE:


9.      State the cause number, style, and court for each lawsuit filed against Defendant in the last
five years alleging misconduct, improper claims handling, bad faith, violations of Texas Insurance
Code §541.060, formerly known as Article 21.21, or violations of Texas Insurance Code §542.055, at
seq., formerly known as Article 21.55, in the handling of first party claims for property damage
coverage under homeowner insurance policies.

RESPONSE:


10.     State the legal theories and describe the factual bases, for your contention that Defendant fully
complied with each of the claims handling requirements codified in Tex. Ins. Code §541.060, the
violation of which is alleged in Plaintiffs current live pleading against Defendant.

RESPONSE:


11.      State the legal theories and describe the factual bases for your contention that Defendant fully
complied with each of the claims handling requirements codified in Tex. Ins. Code §542.055, in that
Defendant followed all statutory deadlines, and by no later than the 15th day of notice of the claim (in the
event of a weather-related catastrophe or major natural disaster, as defined by the commissioner, the claim­
handling deadlines under this subchapter are extended for an additional 15 days acknowledged receipt of
the claim, commenced investigation of the claim, and requested any proper documents from Plaintiffs
reasonably believed necessary to conduct such investigation, made additional requests during the
investigation as necessary, and if acknowledgment of receipt of the claim was not in writing, made record
of the date, manner and content, as refuted in Plaintiff’s current live pleading against Defendant.

RESPONSE:



                                               Page 9 of 12
    Case 6:19-cv-00083 Document 1-3 Filed on 09/13/19 in TXSD Page 62 of 64




  12.      State the legal theories and describe the factual bases for your contention that Defendant fully
  complied with each of the claims handling requirements codified in Tex. Ins: Code §542.056, in that
  Defendant followed all statutory deadlines by notifying Plaintiffs in writing the acceptance or rejection
  of Plaintiffs claim no later than the 15th business day after receipt of any requested information from
  Plaintiffs, (in the event of a weather-related catastrophe or major natural disaster, as defined by the
  commissioner, the claim-handling deadlines under this subchapter are extended for an additional 15 days),
  including stating the reason if rejected or explanation of why Defendant could not do so within that time, as
  refuted in Plaintiffs current live pleading against Defendant.

  RESPONSE


   13.     State the legal theories and describe the factual bases for your contention that Defendant fully
  complied with each of the claims handling requirements codified in Tex. Ins. Code §542.058, in that
  Defendant after receiving all items, statements, and forms reasonably requested and required under §
  542.055, delays payment of the claim for a period exceeding the period specified by other applicable
  statutes or, if other statutes do not specify a period, for more than 60 days, the insurer shall pay damages
  and other items as provided by § 542.060, except where it is found as a result of arbitration or litigation
  that a claim received by an insurer is invalid and should not be paid by the insurer, receiving all necessary
  information, Defendant did not delay in making payments for more than 60 days, as refuted in Plaintiffs
  current live pleading against Defendant.

  RESPONSE:


  14.     State the name, address, and telephone number of each policyholder who gave Defendant
  written notice, within the last five years, of a complaint about Defendant's handling of first party
  claims for property damage coverage under homeowner insurance policies in Texas.

  RESPONSE:


  15.    State the name, address, and telephone number of each policyholder from whom Defendant
  recorded a complaint, within the last five years, about Defendant's handling of first party claims for
  property damage coverage under homeowner policies in Texas.

  RESPONSE:


  16.    For each complainant identified in the responses to interrogatories 14 and 15, state whether
  any communication was exchanged between Defendant and any Texas governmental regulatory
. agency regarding the complaint. If the response is yes, for any such complainant, state the name of
  the agency, the name of the government's representative with whom Defendant exchanged
  communication, and the reason for the governmental agency's involvement.

                                                 Page 10 of 12
  Case 6:19-cv-00083 Document 1-3 Filed on 09/13/19 in TXSD Page 63 of 64




RESPONSE:

17.     For each investigation by a Texas governmental agency within the last five years into
Defendant's practices when handling first party claims for property damage coverage under
homeowner/commercial policies, state the name of the agency, the names of all investigators, and the
names of all government representatives with whom Defendant communicated for purposes of the
investigation.

RESPONSE:


18.     Identify by name, address, and telephone number, all persons and or entities that have filed
property damage claims, hurricane damage claims, hail damage claims, water damage claims, roof
damage claims and/or wind damage claims with Defendant that have been adjusted by any and all
adjusters assigned to Plaintiffs claim made the basis of this Lawsuit, from the time of hiring through
the present.

RESPONSE:


19.     Please state whether Defendant took, or is aware of the taking of, a recorded statement and/or
examination under oath of any representative, or agent of, or any person employed by, Plaintiff regarding the
claim made the basis of this lawsuit. If a recorded statement and/or examination under oath was taken,
please state the date it was taken and the name of the person taking the statement. Please also state
whether the statement was transcribed, where the statement is currently located, and/or the last place
Defendant saw a transcription of same.

RESPONSE:


20.     Identify by name, address, and telephone number, all persons and/or entities, agency or agents, and
brokers that have issued Plaintiffs Policy.                      >

RESPONSE:


21.      Identify by name, address, and telephone number, all persons and/or entities, agency or agents, and
brokers that prepared Plaintiffs Policy including the Property made basis of the claim(s).

RESPONSE:




                                               Page 11 of 12
 Case 6:19-cv-00083 Document 1-3 Filed on 09/13/19 in TXSD Page 64 of 64




22.      Identify by name or company name, address, and telephone number any engineer(s) and/or
engineering company(s), used to evaluate Plaintiffs claim(s), the name(s) of each prior claim each such
person(s) and/or company(s) worked for Defendant, the date(s) of the reports, and the address of the
Property for which the inspection was done.

RESPONSE:


23.    For each of the above listed engineer(s) or engineering company(s), list the compensation received
from Defendant for any services and work performed in the last five years.

RESPONSE:




                                             Page 12 of 12
